EXHIBIT 10.1

Revised Execution Version

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

AMENDED AND RESTATED

COLLABORATION AGREEMENT

BY AND BETWEEN

PSIVIDA, INC. (f/k/a CONTROL DELIVERY SYSTEMS, INC.)

AND

ALIMERA SCIENCES, INC.

DATED AS OF MARCH 14, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1

   DEFINITIONS    1

ARTICLE 2

   Intentionally omitted    17

ARTICLE 3

   DEVELOPMENT ACTIVITIES    17

3.1    

   General    17

3.2    

   Regulatory Approvals.    18

3.3    

   Performance.    19

3.4    

   Primary Contact Persons    20

3.5    

   Availability of Employees    20

3.6    

   Visit of Facilities    20

3.7    

   Subcontracts    20

3.8    

   Information Sharing    20

3.9    

   Records    21

3.10  

   Manufacturing for Clinical Supply Requirements    21

3.11  

   Technology Transfer by CDS    21

ARTICLE 4

   COMMERCIALIZATION    22

4.1    

   Commercialization of Product(s) in the Collaboration Field    22

4.2    

   Commercialization Budget    22

4.3    

   Diligence    23

4.4    

   Costs of Commercialization    25

4.5    

   Manufacturing for Commercial Supply Requirements    26

4.6    

   Product Recalls    26

ARTICLE 5

   GRANT OF RIGHTS    27

5.1    

   Grant of License by CDS.    27

5.2    

   Grant of License by Alimera    27

5.3    

   Sublicenses and Subcontracts    28

5.4    

   Ownership of and Rights to Inventions    29

5.5    

   Limitation on Use    29

5.6    

   Reservation of Rights.    29

5.7    

   No Grant of Other Technology or Patent Rights    30

 

-ii-



--------------------------------------------------------------------------------

5.8    

   Options to Licenses in the Collaboration Field.    30

5.9    

   Clinical IP.    32

5.10  

   Section 365(n) of the Bankruptcy Code    32

ARTICLE 6

   COSTS & REVENUES – PRE AND POST PROFITABILITY DATE    32

6.1    

   License Fee    32

6.2    

   Milestone Payments    33

6.2A  

   Payments on Execution of Amended and Restated Agreement    33

6.2B  

   Certain Alimera Note Payments and Events    33

6.3    

   Development Costs    33

6.4    

   Revenues Prior to Profitability Date    34

6.5    

   Costs and Revenues After the Profitability Date.    34

6.6    

   Revenues from Third Party Agreements    37

6.7    

   Records; Audits.    37

ARTICLE 7

   INTELLECTUAL PROPERTY    38

7.1    

   CDS-Prosecuted Patent Rights.    38

7.2    

   Abandonment    39

7.3    

   Alimera-Prosecuted Patent Rights.    40

7.4    

   Information Disclosure; Cooperation    41

7.5    

   Employees and Sublicensees Assignment of Inventions    41

7.6    

   Infringement    41

7.7    

   Marking    44

7.8    

   Trademarks    44

7.9    

   UKRF Licenses and B&L Agreement    45

ARTICLE 8

   CONFIDENTIALITY    45

8.1    

   Confidentiality    45

8.2    

   Disclosure    45

8.3    

   Disclosure of Agreement    46

8.4    

   Disclosure of Product Achievements    46

ARTICLE 9

   REPRESENTATIONS AND WARRANTIES    46

9.1    

   Representations and Warranties of CDS    46

9.2    

   Representations and Warranties of Alimera    48

 

-iii-



--------------------------------------------------------------------------------

9.3    

   Warranty Disclaimer    48

9.4    

   Limited Liability    48

ARTICLE 10

   INDEMNITY    49

10.1    

   Cross Indemnity    49

10.2    

   Limitation on Indemnity Obligations    49

10.3    

   Procedure    49

10.4    

   Insurance    50

10.5    

   Product Liability Claims    50

ARTICLE 11

   TERM AND TERMINATION    51

11.1    

   Term    51

11.2    

   Termination for Default by Either Party    51

11.3    

   Intentionally omitted.    52

11.4    

   Intentionally omitted.    52

11.5    

   Termination for Abandonment    52

11.6    

   Effect of Expiration or Termination of the Agreement    53

11.7    

   Survival of Provisions Upon Expiration or Termination    53

ARTICLE 12

   MISCELLANEOUS    53

12.1    

   Interpretation.    53

12.2    

   Assignment    54

12.3    

   Severability    54

12.4    

   Notices    54

12.5    

   Governing Law and Venue    55

12.6    

   Compliance with Applicable Laws    55

12.7    

   Dispute Resolution    56

12.8    

   Intentionally omitted    56

12.9    

   Entire Agreement    56

12.10  

   Headings    57

12.11  

   Independent Contractors    57

12.12  

   Waiver    57

12.13  

   Counterparts    57

 

-iv-



--------------------------------------------------------------------------------

AMENDED AND RESTATED COLLABORATION AGREEMENT

THIS AMENDED AND RESTATED COLLABORATION AGREEMENT (the “Agreement”) dated as of
March 14, 2008 (the “Amendment Effective Date”), is made by and between PSIVIDA,
INC. (f/k/a CONTROL DELIVERY SYSTEMS, INC.), a corporation organized and
existing under the laws of the State of Delaware having its offices at 400
Pleasant St., Watertown, Massachusetts 02472 (“CDS”), and ALIMERA SCIENCES,
INC., a corporation organized and existing under the laws of the State of
Delaware having its offices at 6120 Windward Parkway, Alpharetta, GA 30005
(“Alimera”). CDS and Alimera are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

RECITALS

WHEREAS, CDS designs and develops innovative ophthalmic drug delivery products;
and

WHEREAS, Alimera develops and commercializes ophthalmic drug products; and

WHEREAS, the Parties were interested in collaborating with one another and
jointly funding the development, and sharing Net Profits from the sale, of novel
products for treating eye diseases in humans, including a product for the
treatment of diabetic macular edema using a corticosteroid; and

WHEREAS, CDS was willing to grant Alimera a license to certain of its
proprietary technology and know-how relating to developing products for treating
eye diseases; and

WHEREAS, the Parties entered into such a collaboration and licensing
relationship upon the terms and conditions set forth in the Collaboration
Agreement by and between Control Delivery Systems, Inc. and Alimera Sciences,
Inc. (the “Original Agreement”) dated as of February 11, 2005 (the “Effective
Date”), as amended by Amendment No. 1 dated February 23, 2005 and Amendment
No. 2 dated May 11, 2005; and

WHEREAS, CDS and Alimera desire to enter into this Agreement to amend and
restate the Original Agreement (as amended prior to the Amendment Effective
Date) as of the Amendment Effective Date as set forth herein;

NOW THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

ARTICLE 1 DEFINITIONS

For purposes of this Agreement, the terms defined in this Article shall have the
meanings specified below, whether used in their singular or plural form:

1.1 “Affiliate” shall mean any corporation or other entity that controls, is
controlled by, or is under common control with a Party to this Agreement. A
corporation or other entity shall be regarded as in control of another
corporation or entity if it directly or indirectly owns or controls more than
fifty percent (50%) of the voting stock or other ownership interest of the other
corporation or

 

1



--------------------------------------------------------------------------------

entity, or if it possesses, directly or indirectly, the power to direct or cause
the direction of the management and policies of the corporation or other entity
or the power to elect or appoint more than fifty percent (50%) of the members of
the governing body of the corporation or other entity.

1.1A “Alimera Development Activities” shall mean (a) for activities conducted
prior to the Amendment Effective Date, Alimera’s development activities
conducted as set forth in the Development Plan (as defined in the Original
Agreement) and (b) for activities conducted on and after the Amendment Effective
Date, all Alimera development activities related to this Agreement.

1.2 “Alimera Improvements” shall mean any and all Improvements created,
conceived or reduced to practice by Alimera, or its Affiliates, agents,
subcontractors or sublicensees, alone or with others, or by Third Parties acting
on their behalf, that are (a) Improvements covered by or derived from practice
of the CDS Technology, and/or (b) Improvements covered by or derived from the
practice of the Improvements set forth in clause (a); provided, however, that
Alimera Improvements shall not include any Improvement that meets each of the
following: (x) is related specifically to an active ingredient provided by
Alimera and used in the Products, (y) can be practiced without infringing any
CDS Existing Patent Rights and any Patent Rights included within CDS
Improvements, or without utilizing any CDS Know-How, and (z) does not fall
within the definition of the CDS Core Technology.

1.3 “Alimera Know-How” shall mean Know-How Controlled by Alimera.

1.3A “Alimera Note” shall have the meaning set forth in Section 6.2A.

1.4 “Alimera Patent Costs” shall mean fees and costs associated with filing,
prosecution and maintenance of the Alimera-Prosecuted Patent Rights, as defined
in Section 7.3, in the Territory.

1.4A “AMD” means age-related macular degeneration.

1.4B “Amendment Effective Date” shall have the meaning set forth in the
preamble.

1.5 “Approval” shall mean the approvals from applicable regulatory authorities
in any country or region required to lawfully market a Product in such country
or region, including, but not limited to, approval of an NDA. The term
“Approved” shall mean the receipt of Approval.

1.6 “Bankruptcy Code” shall mean Title 11 of the United States Code, as amended
from time to time.

1.7 “B&L” shall mean Bausch & Lomb Incorporated.

1.8 “B&L Agreement” shall mean the Amended and Restated License Agreement
between CDS and B&L dated as of December 9, 2003 as in existence and effect on
the Effective Date, a full and complete copy of which has been provided to
Alimera.

 

2



--------------------------------------------------------------------------------

1.9 “Business Day” shall mean each day of the week excluding Saturday, Sunday
and U.S. federal holidays.

1.10 “CDS Core Technology” shall mean (a) any drug delivery device, or component
thereof, for ophthalmic use that includes a core containing one or more drugs,
and (b) any method or process for using a device described in clause (a).

1.10A “CDS Development Activities” shall mean (a) for activities conducted prior
to the Amendment Effective Date, CDS’ development activities conducted as set
forth in the Development Plan (as defined in the Original Agreement) and (b) for
activities conducted on and after the Amendment Effective Date, CDS’ development
activities conducted to the extent specifically set forth in Section 3.1.2
herein.

1.11 “CDS Existing Patent Rights” shall mean (a) the United States and foreign
patents and patent applications listed in Exhibit 1.11A, (b) any Patent Rights
arising from those patents and patent applications during the Term, and (c) any
other patents or patent applications Controlled by CDS as of the Effective Date,
a Valid Claim of which, absent the licenses granted by CDS to Alimera under
Section 5.1, would be infringed by the making, having made, using, selling,
offering to sell or importing of a Product in the Collaboration Field by Alimera
or its subcontractors or sublicensees as permitted under this Agreement;
provided, however, that CDS Existing Patent Rights shall in no event include the
patents and patent applications listed in Exhibit 1.11B or any Patent Rights
arising from those patents or patent applications.

1.12 “CDS Improvements” shall mean any and all Improvements created, conceived
or reduced to practice by CDS, or its Affiliates, agents, or sublicensees, alone
or with others or by Third Parties acting on their behalf, during the course of
CDS Development Activities, that are (a) Improvements covered by or derived from
practice of the CDS Technology, and/or (b) Improvements covered by or derived
from the practice of the Improvements set forth in clause (a); provided,
however, that CDS Improvements shall not include any Improvement that is an
Alimera Improvement.

1.13 “CDS Know-How” shall mean Know-How Controlled by CDS that is required for
development and Commercialization of a Product.

1.14 “CDS Net Income” or “CDS Net Losses” shall mean, for the first calendar
quarter after the CDS Profitability Date and for any calendar quarter
thereafter, Net Sales by CDS, and/or CDS Sublicense Revenue actually received by
CDS, for a Product in that calendar quarter minus the CDS Product Costs for such
Product in that calendar quarter; provided that in the event any portions of the
CDS Product Costs are already included in arriving at CDS Sublicense Revenue,
such portions of the CDS Product Costs shall be excluded from the above
calculation to determine the CDS Net Income or CDS Net Losses. To the extent Net
Sales and/or CDS Sublicense Revenue actually received by CDS exceed the CDS
Product Costs for the relevant calendar quarter, such amount of difference shall
be deemed “CDS Net Income,” and to the extent CDS Product Costs exceed Net Sales
and/or CDS Sublicense Revenue actually received by CDS for the relevant calendar
quarter, the amount of such difference shall be deemed “CDS Net Losses.” For
clarification, with respect to calculating CDS Net Income for any unit of
Product, the Manufacturing Cost incurred to manufacture such unit shall be
deemed to be incurred in that country and quarter in which such unit is sold.

 

3



--------------------------------------------------------------------------------

1.15 “CDS Patent Costs” shall mean fees and costs associated with filing,
prosecution and maintenance of the CDS-Prosecuted Patent Rights, as defined in
Section 7.1.2, in the countries listed on Exhibit 1.15.

1.16 “CDS Patent Rights” shall mean CDS Existing Patent Rights and CDS’ interest
in any Patent Rights included within Alimera Improvements and CDS Improvements.

1.17 “CDS Product Costs” shall mean, with respect to a Product, all costs CDS
incurred for developing and Commercializing such Product, including, without
limitation, the following costs: (a) all Direct Development Costs incurred by
CDS during the Term of this Agreement, (b) each of the following to the extent
paid by CDS to Alimera pursuant to this Agreement: all Development Payments,
Compounded Development Payments, Determined Disputed Costs and Compounded
Disputed Payments (as all defined in the Original Agreement), (c) each of the
following, if any, owed by Alimera to CDS to the extent not already paid by
Alimera: any Compounded Development Payments and Compounded Disputed Payments
(as both defined in the Original Agreement), plus any interest on such unpaid
amount that has accrued in accordance with the terms of this Agreement after
termination of either this entire Agreement or this Agreement with respect to a
Product, as applicable, (d) each of the following to the extent not already
included in Direct Development Costs or reimbursed by Alimera: CDS Patent Costs,
UKRF Costs and insurance premiums paid by CDS to maintain insurance required by
Section 10.4, as compounded, if applicable, pursuant to Section 4.4, and (e) any
other costs incurred by CDS for developing and Commercializing such Product.

1.18 “CDS Profitability Date” shall mean, with respect to a Product, the first
day of the first calendar quarter in which the aggregate of Net Sales by CDS,
and CDS Sublicense Revenue actually received by CDS, of such Product for all
preceding calendar quarters and the current calendar quarter exceeds the CDS
Product Costs during all preceding calendar quarters and the current calendar
quarter; provided that in the event that any portions of the CDS Product Costs
are already included in arriving at the CDS Sublicense Revenue, such portions of
the costs shall be excluded from the above calculation to determine the CDS
Profitability Date. For clarification, all preceding calendar quarters include
the Term of this Agreement and for any applicable periods thereafter.

1.19 “CDS Sublicense Revenue” shall mean any form of consideration (excluding
any amounts paid for equity securities of CDS other than amounts that exceed the
fair market value of such securities) in connection with a sublicense agreement
that CDS enters into with a Third Party to sell or otherwise transfer some or
all of CDS’ rights to a Product, including, but not limited to, marketing rights
and/or distribution rights, provided that (1) the fair market value of such
securities shall be determined by mutual agreement of both Parties, and (2) in
the event that the Parties fail to reach such mutual agreement, the matter shall
be resolved by arbitration in accordance with Section 12.7.2 herein.

1.20 “CDS Technology” shall mean CDS Patent Rights, CDS Know-How and CDS’
interest in Alimera Improvements and CDS Improvements.

 

4



--------------------------------------------------------------------------------

1.21 “Change of Control” shall mean, with respect to a Party, (a) a merger or
consolidation of such Party with a Third Party which results in the voting
securities of such Party outstanding immediately prior thereto ceasing to
represent at least fifty percent (50%) of the combined voting power of the
surviving entity immediately after such merger or consolidation, or (b) except
in the case of a bona fide equity financing in which a Party issues new shares
of its capital stock, a transaction or series of related transactions in which a
Third Party, together with its Affiliates, becomes the beneficial owner of fifty
percent (50%) or more of the combined voting power of the outstanding securities
of such Party, or (c) the sale or other transfer to a Third Party of all or
substantially all of such Party’s assets related to the Collaboration Field.

1.22 “Clinical IP” shall mean (a) all preclinical and clinical protocols,
studies, data, results, study-related forms, materials and reports (e.g.,
investigator brochures, informed consent forms, data safety monitoring board
related documents, patient recruitment related materials, biocompatibility
studies, animal studies, safety studies, and chemistry, manufacturing and
control data) resulting from any preclinical or clinical study or trial of any
Product in the Collaboration Field that is conducted by or under the direction
of Alimera or CDS, or their Permitted Subcontractors or sublicensees, pursuant
to this Agreement, and any audit of any such preclinical or clinical study or
trial, and (b) all INDs, NDAs, any unfiled applications, components or materials
normally associated with an IND or NDA, regulatory filings or applications
comparable to INDs or NDAs in any foreign jurisdictions, and other regulatory
applications and Approvals regarding any Product in the Collaboration Field that
are prepared or submitted by or under the direction of Alimera or CDS, or their
Permitted Subcontractors or sublicensees, pursuant to this Agreement; provided,
however, that Clinical IP shall not include any Pre-Existing Clinical IP.

1.23 “Clinical Supply Requirements” shall mean, with respect to each Product,
the quantities of such Product that are required for the conduct of preclinical
studies and clinical trials required to procure data necessary for the
acceptance of filing of an NDA for the Product, pursuant to the Development
Activities. For the avoidance of doubt, supplies for Non-NDA Trials are excluded
from the definition of Clinical Supply Requirements.

1.24 “CODRUG™” shall mean a compound or a pharmaceutically acceptable salt
thereof comprising one constituent moiety covalently or ionically associated
with at least one other constituent moiety, wherein each moiety, in its separate
form (i.e., in the absence of the association), is a therapeutically or
pharmacologically active agent or a prodrug or pharmaceutically acceptable salt
of such an agent. The covalent association between said moieties can be either
direct or indirect through a linker. Examples of covalent association include
without limitation ester, amide, carbamate, carbonate, cyclic ketal, thioester,
thioamide, thiocarbamate, thiocarbonate, xanthate, and phosphate ester
bonds. Each constituent moiety of a CODRUG™ compound can be the same as or
different from the other constituent moiety. Upon cleavage of the covalent or
ionic association, the individual constituent moieties are reconstituted as the
therapeutically or pharmacologically active forms of the same moieties prior to
conjugation.

 

5



--------------------------------------------------------------------------------

1.25 “Collaboration Field” shall mean the treatment and prevention of eye
diseases in humans; provided, however, that the treatment and prevention of [*]
is excluded from the Collaboration Field.

1.26 “Commercial Supply Requirements” shall mean, with respect to each Product,
quantities of such Product that are required to fulfill requirements for
commercial sales, Product sampling, and Non-NDA Trials, in the Collaboration
Field in the Territory.

1.27 “Commercialize” or “Commercialization” shall mean any and all activities
directed to marketing, promoting, Detailing, distributing, importing, offering
for sale, having sold and/or selling a product, including, but not limited to,
sampling, and conducting Non-NDA Trials.

1.28 “Commercialization Budget” shall have the meaning set forth in Section 4.2
hereof.

1.29 “Commercially Reasonable Efforts” shall mean efforts and resources that
parties in the pharmaceutical industry would consider normal to use for a
compound or product owned by a party in that industry or to which that party has
rights, which is of similar market potential at a similar stage in its
development or product life, taking into account the competitiveness of the
marketplace, the proprietary position of the compound or product, the regulatory
structure involved, the profitability of the applicable products, and other
relevant factors. In determining Commercially Reasonable Efforts with respect to
a particular Product, a Party may not consider any other product(s) owned or
licensed by it.

1.30 Intentionally omitted.

1.31 “Confidential Information” shall have the meaning set forth in Section 8.1
hereof.

1.32 “Control” or “Controlled by” shall mean, in the context of a license to or
ownership of intellectual property, possession of the ability on the part of a
Party to grant access to or a license or sublicense as provided for herein
without violating the terms of any agreement or other arrangement with any Third
Party existing at the time such Party would be required hereunder to grant the
other Party such access or license or sublicense.

1.33 “Detail” shall mean a face-to-face meeting (including a live video
presentation) with one or more healthcare professionals with prescribing
authority during which scientific and/or medical information about the Product
is discussed. Detailing does not include merely a reminder or a promotional
sample drop. When used as a verb, the term “Detailing” shall mean to engage in
the activity of a Detail.

1.33A “Development Activities” shall mean the Alimera Development Activities and
CDS Development Activities.

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

6



--------------------------------------------------------------------------------

1.34 Intentionally omitted.

1.35 Intentionally omitted.

1.36 “Direct Commercialization Costs” shall mean only the following costs
incurred, on a cash basis, by Alimera for Commercializing a Product in
accordance with this Agreement and pursuant to the Commercialization Budget:

(a) Direct Costs of marketing activities for the Product, including pre-launch,
launch, advertising, packaging, activities necessary for seeking and maintaining
pricing and reimbursement approvals from Third Party payors, literature,
lectures, training (including wet labs for training healthcare professionals)
and sales promotion;

(b) [*]

(c) Direct Costs associated with maintaining Approvals for the Product;

(d) Direct Costs of package development and package maintenance for the Product;

(e) Selling Expenses for the Product;

(f) Manufacturing Costs to satisfy Commercial Supply Requirements for the
Product;

(g) Direct Costs of distribution of the Product other than the costs specified
in Section 1.60(d);

(h) Royalties, milestones and other fees paid by Alimera under Third Party
license(s) [*] that are at arms’ length to the extent they relate to the
Product, to the extent such licenses are necessary for Alimera to make, have
made, use, offer to sell, sell, and import the Product without infringing
patents of such Third Parties, including without limitation as provided for in
Section 7.6.4;

(i) Direct Costs of selection, filing, prosecution and maintenance of trademarks
used solely for the Product (or an appropriate allocation in the case of any
trademarks used for the Product and other products);

(j) Direct Costs of Medical Advisory Services for the Product;

(k) Recall expenses that are Direct Commercialization Costs as set forth in
Section 4.6;

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

7



--------------------------------------------------------------------------------

(l) Product Liability Losses that are Direct Commercialization Costs as set
forth in Section 10.5;

(m) Insurance premiums paid by Alimera for the insurance required by
Section 10.4 to the extent such insurance relates to Commercialization of the
Product (i.e., if insurance covers risks other than risks related to
Commercialization of the Product, then only an appropriate portion of such
premiums shall be included); and

(n) Taxes, duties, tariffs and other governmental charges (excluding taxes on
income) associated with manufacture and distribution of the Product, to the
extent not deducted from Net Sales pursuant to Section 1.60(c).

Notwithstanding any other provisions in this Agreement, Direct Commercialization
Costs shall include only the costs of labor for those individuals who spent
greater than fifty percent (50%) of their time on activities within the
Commercialization Budget during any calendar month (the “Majority Time
Individuals”), and such costs shall be determined according to the amount of the
Majority Time Individuals’ time actually spent on such Commercialization
activities, provided that, if the Commercialization activity is Detailing, then
such costs for the Majority Time Individuals shall be determined in accordance
with Section 1.81. In the event there is more than one Product on the market at
any given time, Direct Commercialization Costs attributable to more than one
Product shall be allocated to each Product as appropriate; provided, however,
that in no event shall any Direct Commercialization Costs be accounted for more
than once. Notwithstanding the foregoing, in the event that a person devotes
time to both activities under the Commercialization Budget and Development
Activities, the time spent shall be aggregated in determining whether such
person meets the fifty percent (50%) threshold set forth in this definition and
in the definition of Direct Development Costs, and the person’s time shall be
allocated accordingly between development and Commercialization. Notwithstanding
anything else herein, no Direct Development Costs may be categorized as Direct
Commercialization Costs.

1.37 “Direct Costs” shall mean, on a cash basis, the costs of labor (including
only salaries, wages and current period employee benefits (but specifically
excluding expenses associated with stock options or other equity-based or
deferred compensation)), raw materials, supplies, services, fees, and other
resources, directly and exclusively consumed or used in the conduct of the
applicable activity; provided, however, that the following costs shall not be
deemed Direct Costs: (i) corporate overhead expenses, including, but not limited
to, general administration, business development, travel, entertainment,
executive management, facilities, finance, information system and data
management services, investor relations, human resources, legal, payroll,
purchasing, and corporate supervisory services; (ii) amortization and
depreciation expenses, interest expenses, taxes, extraordinary or nonrecurring
losses customarily deducted by a Party in calculating and reporting consolidated
net income, capital expenditures (including, but not limited to, purchases of
facilities, property or equipment), and inventory write-offs (to the extent not
attributable to a Product); (iii) consulting (including legal) fees unless
specifically set forth in a mutually approved budget; and (iv) payments made to
any related party or Affiliates in excess of an arm’s length charge for the
relevant product or service.

 

8



--------------------------------------------------------------------------------

1.38 “Direct Development Costs” shall mean the following costs incurred, on a
cash basis, by either Party for developing a Product:

(a) Direct Costs for Development Activities for the Product, incurred, on a cash
basis, by a Party or paid by a Party to Permitted Subcontractors, including, but
not limited to, research, formulation development and testing, clinical
development activities, data management, toxicology, and planning and execution
of clinical trials required to procure data necessary for the acceptance of
filing of an NDA;

(b) Manufacturing Costs to satisfy Clinical Supply Requirements;

(c) Direct Costs for regulatory filings pursuant to the Development Activities
(specifically excluding any filing related to Non-NDA Trials) for the Product;

(d) Insurance premiums paid by either Party for commercial insurance to the
extent such insurance relates to Development Activities in accordance with
Section 10.4 hereof (i.e., if insurance covers risks other than risks related to
development of the Product, then only an appropriate portion of such premiums
shall be included);

(e) CDS Patent Costs paid from the Effective Date up to the first Product
Profitability Date that are not otherwise reimbursed by a Third Party; provided,
however, that CDS Patent Costs in excess of [*] in any calendar year shall not
be included as Direct Development Costs;

(f) Direct Costs of the activities conducted under Section 3.11, including, but
not limited to, technology transfer assistance from CDS to Alimera to enable
Alimera to manufacture the Product for Commercialization;

(g) Direct Costs for capital expenditures to the extent attributable to the
Product and part of Development Activities; and

(h) Other Direct Costs as mutually agreed upon by the Parties.

Notwithstanding any other provisions in this Agreement, Direct Development Costs
shall (1) with the exception of (e) and (f) above, include only Direct Costs
incurred, on a cash basis, in connection with activities conducted to procure
data necessary for the acceptance of filing of an NDA for the Product; and
(2) include only the costs of labor for those individuals who spent greater than
fifty percent (50%) of their time on Development Activities during any calendar
month, and such costs shall be determined according to the percentage of the
individuals’ time actually spent on such development activities; and (3) not
include any Commercialization costs. Notwithstanding the foregoing, in the event
that a person devotes time to both activities under the Commercialization Budget
and Development Activities, the time spent shall be aggregated in determining
whether such person meets the fifty percent (50%)

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

9



--------------------------------------------------------------------------------

threshold set forth in this definition and in the definition of Direct
Commercialization Costs, and the person’s time shall be allocated accordingly
between development and Commercialization.

1.39 “DME” shall mean diabetic macular edema.

1.40 “Effective Date” shall have the meaning set forth in the recitals.

1.41 “Earnest Money Loan” shall mean the aggregate of the loan under the Secured
Promissory Notes from CDS to Alimera dated October 19, 2004, November 18, 2004
and December 22, 2004.

1.42 “Excluded Product” shall mean a [*] that generally conforms to the drawings
and specifications (and any prior iterations thereof in whole or in part) shown
in Exhibit 1.42.

1.43 “FDA” shall mean the United States Food and Drug Administration or any
successor agency with responsibilities comparable to those of the United States
Food and Drug Administration.

1.43A “Fifty/Fifty Amendments” shall mean both of the following amendments:

(1) In the first sentence of Section 6.5.1, the words “Alimera and CDS shall be
entitled to eighty percent (80%) and twenty percent (20%), respectively,” shall
be deleted and the words “each Party shall be entitled to fifty percent (50%)”
shall be substituted in their place.

(2) In Section 6.6, the words “twenty percent (20%)” shall be deleted and the
words “fifty percent (50%)” shall be substituted in their place, and the words
“thirty-three percent (33%)” shall be deleted and the words “fifty percent
(50%)” shall be substituted in their place.

1.44 “First Commercial Sale” shall mean, with respect to each Product, the first
sale for use or consumption by the general public of such Product in a country
after required Approval has been granted by the applicable regulatory authority
of such country.

1.45 “First Product” shall have the meaning set forth in Section 1.77 hereof.

1.46 “GAAP” shall mean the current United States generally accepted accounting
principles, consistently applied.

1.47 “Gross Sales” shall mean, for any period, on a cash basis (a) for any arm’s
length transaction in which Products are sold separately by Alimera or its
Affiliates to a Third Party, the gross invoice price for Products in such
transactions, and (b) for all other transactions (i.e., other than those
described in subsection (a)) in which Products are sold, used or otherwise
disposed of by Alimera

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

10



--------------------------------------------------------------------------------

or its Affiliates (including in barter or similar transactions, or transactions
that are not at arm’s length to a Third Party, or transactions in which Products
are not sold separately, but not including the provision of Products intended
for use solely as samples), the total imputed sales price for Products in such
transactions, using as the imputed sales price the weighted average gross
invoice price for Products under subsection (a) during the preceding calendar
quarter or, if there have been no Gross Sales under subsection (a) in the
preceding quarter, using a reasonable imputed price to be determined at the time
by the parties. For purposes of this Section 1.47, “sold separately” shall mean
sold, solely for monetary consideration, on a stand-alone basis (i.e., with a
selling price independent of any other product) for not less than arm’s length
value.

1.48 “Improvements” shall mean any and all Inventions, enhancements,
derivatives, new uses, developments, techniques, materials, compounds, products,
designs, processes or other technology or intellectual property, whether or not
patentable and all Patent Rights and other intellectual property rights in any
of the foregoing.

1.49 “IND” shall mean the Investigational New Drug Application filed with FDA or
a similar application filed with an applicable regulatory authority outside of
the United States.

1.50 “Invention” shall mean ideas, information, Know-How, data, research
results, writings, inventions, discoveries, modifications, improvements and
other technology (including, but not limited to, any proprietary biological or
other materials, compounds or reagents and computer software), whether or not
patentable or copyrightable.

1.51 Intentionally omitted.

1.52 “Know-How” shall mean unpatented information, whether or not patentable,
including, but not limited to, technical information, processes, formulae, trade
secrets, materials, designs, drawings and data.

1.53 “Majority Time Individuals” shall have the meaning set forth in
Section 1.36.

1.54 “Manufacturing Costs” shall mean:

(A) with respect to Product manufactured by a Third Party, a Party’s cost of
procuring such Product on an arms’ length basis; or

(B) with respect to Product manufactured by a Party or one of its Affiliates,
(1) Direct Costs incurred, on a cash basis, by such Party or one of its
Affiliates to manufacture such Product, including Direct Costs of purchasing,
inspection, quality assurance, quality control, storage, scrap and training, and
(2) a portion of depreciation, amortization, interest expense, utilities, rent,
maintenance and repairs, insurance and other manufacturing overhead (the
“Manufacturing Overhead”) allocable to Product as determined by the following
formula: the Manufacturing Overhead multiplied by a fraction, the numerator of
which is the number of direct labor hours of individuals who spent time on the
production of Product at a plant at which Product is manufactured, and the
denominator of which is the number of direct labor hours devoted to the
production of all products at such plant when the plant is operating at full
capacity, provided that Manufacturing Costs shall exclude costs associated with
excess capacity, selling costs (including, without limitation,

 

11



--------------------------------------------------------------------------------

marketing, advertising, salaries and commissions), corporate overhead, costs
that are otherwise attributed as Direct Development Costs or Direct
Commercialization Costs under this Agreement, royalties (earned or paid up) and
other amounts payable to Third Parties under any license taken by a Party in
connection with the manufacture of the Product, and all amounts spent on
research and development;

provided, however, that any amount determined pursuant to clause (B) shall not
exceed the amount that a qualified Third Party manufacturer would charge for
supplying comparable quantities of the relevant Product in a timely manner on
reasonable and customary terms and conditions.

1.55 “Medical Advisory Services” shall mean those health care professionals
employed or engaged by a Party with sufficient medical or other pertinent health
care experience to engage in in-depth dialogues with physicians regarding
medical issues associated with a Product.

1.55A “Medidur FA” shall mean the product being developed as of the Amendment
Effective Date under IND #72056.

1.56 “Milestone Payments” shall have the meaning set forth in Section 6.2
hereof.

1.57 “NDA” shall mean a new drug application or product license application or
its equivalent filed with and accepted by the FDA after completion of human
clinical trials to obtain marketing approval for a Product, or any comparable
application filed with and accepted by the regulatory authorities of a country
other than the United States, including, where applicable, any applications for
governmental pricing and marketing approval.

1.58 “Net Profits” or “Net Losses” shall mean, for a particular calendar
quarter, the Net Sales for a Product in a country minus the Direct
Commercialization Costs for such Product in that country. For the avoidance of
doubt, Net Profits shall be calculated on a Product-by-Product and calendar
quarter-by-quarter basis. To the extent Net Sales exceed Direct
Commercialization Costs for the relevant calendar quarter, such amount of
difference shall be deemed “Net Profits,” and to the extent Direct
Commercialization Costs exceed Net Sales for the relevant calendar quarter, such
amount of difference shall be deemed “Net Losses.” For clarification, with
respect to calculating Net Profits or Net Losses for any unit of Product, the
Manufacturing Cost incurred to manufacture such unit shall be deemed to be
incurred in the country and quarter in which such unit is sold.

1.59 “Net Profits Payment” shall have the meaning set forth in Section 6.5.1(b)
hereof.

1.60 “Net Sales” shall mean, with regard to a Product, on a cash basis, for any
period, Gross Sales less the following reasonable and customary deductions:

(a) normal and customary trade, cash and other discounts, allowances and credits
allowed and actually taken directly with respect to sales of the Product;

(b) credits or allowances actually granted for damaged goods or returns or
rejections of the Product;

 

12



--------------------------------------------------------------------------------

(c) taxes or other governmental charges imposed directly on the sales of
Products, including value added taxes or other similar governmental charges, but
not including any tax levied with respect to income;

(d) freight, postage, shipping, and insurance charges; and

(e) charge back payments and government rebates allowed and taken.

1.61 “Non-NDA Trial” shall mean any clinical trial, or part of a clinical trial,
of a Product that is not designed or required to procure data necessary for the
acceptance of filing of an NDA. Non-NDA Trials may be conducted before or after
the filing of an NDA, before Approval or at any time after Approval. Non-NDA
Trials shall specifically not include (that is, costs associated with such
trials may be deemed Direct Development Costs) any (i) clinical trials designed
to obtain favorable labeling at the time of initial Approval, (ii) post-Approval
or post-marketing trials required by the FDA or other regulatory authority in
granting a conditional Approval, or (iii) trials required to obtain Approval for
pediatric use of a Product, whether such trials are prior or subsequent to the
filing of an NDA or Approval.

1.62 Intentionally omitted.

1.63 “Option Compound” shall mean a compound, other than a compound that is a
corticosteroid, that (i) Alimera has a right to use and (ii) is selected by
Alimera under an Alimera Compound Option set forth in Section 5.8; provided,
however, that Option Compound shall not include any compound that is included in
a license or option by CDS to a Third Party, or is included in a term sheet with
a Third Party, as of the date on which Alimera notifies CDS under Section 5.8
that Alimera wishes to exercise an Alimera Compound Option with regard to such
compound. For the avoidance of doubt, a “compound,” as used herein, shall be a
specific compound and shall not be a category or class of compounds.

1.64 “Option Product” shall mean (i) a product that meets the definition of
“Product” in Section 1.77, except that the term “Option Compound” shall be
substituted in place of “corticosteroid,” and (ii) clause (B)(2) and the third
sentence of Section 1.77 shall be omitted.

1.65 “Option Term” shall mean the period commencing on the Effective Date and
expiring on the earliest of (i) [*] months after the Effective Date; (ii) the
date on which [*]; and (iii) Alimera’s exercise of all [*] Alimera Compound
Options under Section 5.8.

1.65A “Original Agreement” shall have the meaning set forth in the recitals.

1.66 Intentionally omitted.

1.67 “Party” shall mean CDS or Alimera.

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

13



--------------------------------------------------------------------------------

1.68 “Patent Rights” shall mean any United States or foreign patent or patent
applications, any patents issuing from such patent applications, and any
continuations, continuations-in-part to the extent specifically directed to
subject matter specifically described in such patent applications, divisionals,
renewals, reexaminations, reissues, extensions or provisional applications of
any of the foregoing and any corresponding patent, patent application, utility
model, inventor certificate, registration or the like in any country of the
world with respect to the foregoing.

1.69 “Permitted Subcontractor” shall mean a Third Party or an Affiliate that has
been awarded a subcontract with one Party in accordance with Section 3.7 hereof.

1.70 “Phase I Clinical Trial” shall mean a clinical trial as defined in 21
C.F.R. 312.21(a), as may be amended from time to time, or any foreign equivalent
thereto.

1.71 Intentionally omitted.

1.72 “Phase II Clinical Trial” shall mean a clinical trial as defined in 21
C.F.R. 312.21(b), as may be amended from time to time, or any foreign equivalent
thereto.

1.73 “Phase III Clinical Trial” shall mean a clinical trial as defined in 21
C.F.R. 312.21(c), as may be amended from time to time, or any foreign equivalent
thereto.

1.74 “Pre-Existing Clinical IP” shall mean [*].

1.75 “Primary Contact Person” shall have the meaning set forth in Section 3.4.

1.76 “Prime” shall have the meaning set forth in Section 6.5.1(b).

1.77 “Product” shall mean a drug delivery device that meets all of the following
criteria: (A) it has a core within a polymer layer that contains a drug in a
form other than a CODRUG™ and no other active ingredient, where the core does
not include a CODRUG™, (B) it is Approved or designed to be Approved (1) to
deliver a corticosteroid and no other active ingredient by implantation,
injection, or other direct delivery method to the posterior portion of the eye,
or (2) to treat DME by delivering a compound or formulation by implantation,
injection, or other direct delivery method other than through an incision
smaller than that required for a 25 gauge needle, (C) it does not fall under the
definition of Excluded Product, and (D) it is Approved or designed to be
Approved for a particular indication in a particular country. For clarification,
eye drops or other topical administration and tablets or other oral
administration shall not be deemed to be direct delivery to the posterior
portion of the eye. For example, “Product” shall specifically include a drug
delivery device that meets all of the following criteria (such product sometimes
referred to as the “First Product”): (1) consists of [*]; (2) is Approved or
designed to be Approved to be administered [*]; (3) is Approved or designed to
be

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

14



--------------------------------------------------------------------------------

Approved [*]; and (4) is Approved or designed to be Approved for a particular
indication in a particular country. For clarification, with regard to the same
drug delivery device described above, each indication in each country shall be a
separate Product. By way of non-limiting examples, with regard to a particular
drug delivery device X, (i) X for DME and X for age-related macular degeneration
shall be two different Products, and (ii) X for DME in the United States and X
for DME in Japan shall be two different Products. The Parties acknowledge that
Medidur FA is a First Product.

1.78 “Profitability Date” shall mean, with respect to each Product, the first
day of the first calendar quarter in which Net Profits are realized for such
Product.

1.79 “Recall” shall mean any recall of a product or any related actions (e.g.,
market withdrawal and stock recovery). For avoidance of doubt, Recall includes
recall of product packaging.

1.80 “Right of Access to Clinical IP” shall mean the right to reference,
cross-reference, review, have access to, incorporate and use Clinical IP in any
regulatory applications or filings, any patent filings, or for any research or
development purpose.

1.81 “Selling Expenses” shall mean Direct Costs incurred, on a cash basis, by
Alimera for the sales force who are employees of Alimera or its Affiliates, all
only pursuant to the Commercialization Budget; provided, however, that if a
portion of time of Alimera Majority Time Individuals involved in Detailing
Products is devoted to Detailing products other than Products, then only the
following percentages of the Alimera Majority Time Individuals’ time spent in
Detailing shall be Direct Commercialization Costs:

(a) [*] if the Product is carried in the sole Detail position, in which the
Product is the only product presented during a Detail and the key Product
attributes are verbally presented in a presentation delivered during the Detail
by Alimera’s or its Affiliates’ sales representative;

(b) [*] if the Product is carried in the primary Detail position, in which key
Product attributes are verbally presented in the first position during a Detail,
where the Product is given primary emphasis (i.e., an emphasis that is more
important than the emphasis given to any other product presented), and where no
more than three products are presented during such Detail;

(c) [*] if the Product is carried in the secondary Detail position, in which key
Product attributes are presented in the second position during a Detail, where
the Product is given significant but not primary emphasis, and where no more
than three products are presented during such Detail;

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

15



--------------------------------------------------------------------------------

(d) [*] if the Product is carried in the tertiary Detail position, in which key
Product attributes are presented in the third position during a Detail, where
the Product is given some emphasis, and where three products are presented
during such Detail;

provided that (1) if more than one Product is the subject of a Detail, the
foregoing percentages shall be cumulative, not to exceed 100% (e.g., if one
Product is carried in the primary Detail position and another Product is carried
in the secondary Detail position, then [*] of the sales force time shall be a
Direct Commercialization Cost with respect to the first Product and [*] shall be
a Direct Commercialization Cost with respect to the second Product), and (2) if
there are more than three products presented in a Detail, the percentages
specified in (b)-(d) above shall be multiplied by a fraction, the numerator of
which is three and the denominator of which is the number of products presented
in that Detail (e.g., if a Product is carried in the secondary Detail position
and there are four products presented during such Detail, then [*] is multiplied
by  3/4 and [*] of the sales force time shall be a Direct Commercialization Cost
with respect to that Product). For clarification, the costs of Majority Time
Individuals shall be determined according to the amount of Majority Time
Individuals’ time actually spent on Detailing multiplied by the applicable
percentage as specified in this Section 1.81 above. For example, if a Majority
Time Individual spends twenty-five (25) hours on Detailing, in which Products
are carried in the primary Detail positions, then Direct Commercialization Costs
attributable to such Detailing shall be the Direct Costs of 25 hours multiplied
by [*] (as may be further adjusted as specified above). For further
clarification, Selling Expenses relating to a Product may be incurred prior to
First Commercial Sale of such Product (e.g., for sales force training); in such
event, the percentages referred to in this Section 1.81 initially shall be based
on the Detail position for the relevant Product contemplated in the
Commercialization Budget. For example, if the Product is projected in the
Commercialization Budget to be the sole product Detailed by the sales force,
then initially [*] of the Direct Costs associated with the sales force shall be
allocated as Selling Expenses. In the event that the actual Detail position for
a Product differs from that projected in the Commercialization Budget, then the
amount of the Direct Costs that are included as Direct Commercialization Costs
shall be adjusted subsequently to reflect the actual Detail position.

1.82 “Term” shall have the meaning set forth in Section 11.1.

1.83 “Territory” shall mean all countries and territories worldwide.

1.84 “Third Party” shall mean any person or entity other than CDS, Alimera or
their respective Affiliates.

1.85 “UKRF” shall mean the University of Kentucky Research Foundation.

1.86 “UKRF Costs” shall mean all royalties, milestones and other fees due to
UKRF related to a Product pursuant to the UKRF Licenses.

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

16



--------------------------------------------------------------------------------

1.87 “UKRF Licenses” shall mean the licenses set forth in Exhibit 1.87, as may
be amended from time to time consistent with Section 7.9, full and complete
copies of which agreements in effect as of the Effective Date have been provided
to Alimera.

1.88 “Valid Claim” shall mean a claim of an issued and unexpired patent, or a
claim of a pending patent application, which has not been withdrawn, cancelled,
abandoned, disclaimed, or held permanently revoked, unenforceable or invalid by
a decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal.

ARTICLE 2 Intentionally omitted

ARTICLE 3 DEVELOPMENT ACTIVITIES

3.1 General. Subject to Sections 3.1.1 and 3.1.2 below, (a) CDS and Alimera
shall undertake development activities for the Products in the Collaboration
Field in accordance with this Agreement and (b) during the course of performing
such activities, CDS and Alimera shall communicate regularly and shall assume
certain rights and responsibilities for the development of the Products in the
Collaboration Field in accordance with this Agreement.

3.1.1. Limitation on CDS Development. Notwithstanding any other provision in
this Agreement to the contrary (including any provision of Article 2 or 3) and
except as the Parties mutually agree in writing, CDS will have no obligation
relating to the development of (a) Medidur FA after December 31, 2009 or (b) any
Product other than Medidur FA at any time on or after the Amendment Effective
Date.

3.1.2. CDS Development Responsibilities and Development Payments. Subject to
Section 3.1.1 and this Section 3.1.2, CDS shall be responsible for the
performance of only the following development activities: (a) providing clinical
supply of Medidur FA as necessary for: (i) the FAME trial (i.e., the
fluocinolone acetonide in macular edema trial) ongoing as of the Amendment
Effective Date to the extent set forth in protocol C-01-05-001 under IND #
72056, (ii) the PK trial ongoing as of the Amendment Effective Date to the
extent set forth in protocol C-01-06-002 under IND # 72056, (iii) an upcoming
wet AMD trial for up to thirty (30) patients, (iv) an upcoming vein occlusion
trial for up to thirty (30) patients, and (v) one additional marketing support
trial, similar to the wet AMD and vein occlusion trials, for up to thirty
(30) patients; (b) with respect to Medidur FA, performing the support expressly
set forth on Exhibit 3.1.2A hereto for: (i) stability studies for clinical
supply of Medidur FA, and (ii) ongoing preclinical work; and (c) performing the
technology transfer activities with respect to Medidur FA set forth in
Section 3.11. CDS will be reimbursed by Alimera for the costs associated with
CDS Development Activities pursuant to this Section 3.1.2, and such payments
shall be deemed Direct Development Costs, provided that all such reimbursed
costs associated with the wet AMD trial, the vein occlusion trial and the
additional marketing support trial shall be deemed Direct Commercialization
Costs to the extent such trials are Non-NDA Trials.

CDS Development Budget. Attached hereto as Exhibit 3.1.2B as of the Amendment
Effective Date is CDS’ initial budget relating to CDS Development Activities
(the “CDS Development Budget”). CDS shall from time to time provide to Alimera
an updated written budget relating to CDS Development Activities promptly after
CDS becomes aware of any discrepancy between the cost of

 

17



--------------------------------------------------------------------------------

performing the CDS Development Activities and the amount included in the current
CDS Development Budget, which updated budget will become the new “CDS
Development Budget” hereunder following good faith discussions and agreement by
the Parties in writing on the content thereof.

CDS Reporting and Reimbursement. During the course of the CDS Development
Activities as described in this Section 3.1.2, within fifteen (15) calendar days
after the end of each calendar month, CDS shall report in writing to Alimera a
detailed itemization (including copies of any third party invoices) of the
actual costs incurred by CDS in the preceding calendar month. Alimera shall
reimburse CDS the actual costs on a monthly basis as follows: to the extent CDS
incurred such costs in a calendar month that are within (and do not exceed) the
costs in the applicable CDS Development Budget, CDS shall issue an invoice to
Alimera for the full amount of such costs incurred and Alimera shall pay to CDS
the amount of such invoice (the “Development Payment”) within thirty
(30) calendar days after delivery of the invoice.

Non-Payment by Alimera. In the event that (i) Alimera fails to make a timely
payment of all or a portion of any of its Development Payments and (ii) Alimera
fails to pay all such payments under this Agreement within thirty (30) days
after receiving written notice from CDS of such outstanding payments (provided
that Alimera has a one-time right to use sixty (60) days to cure hereunder),
then, automatically and without further action by CDS or Alimera, the
Fifty/Fifty Amendments shall be deemed to have been made, which amendments shall
apply to all payments due or paid thereafter. The foregoing states the entire
liability of Alimera with respect to its failure to make a timely payment of all
or a portion of any of its Development Payments (but will not limit Alimera’s
liability for any failure to pay CDS Net Profits payments, which is addressed in
Section 6.5.1(c)(I)).

3.1.3. Alimera Development Responsibilities. Alimera shall use Commercially
Reasonable Efforts to develop the First Product for at least one indication in
the Collaboration Field. Before January 31st of each calendar year, Alimera
shall provide CDS with a written status update of its Alimera Development
Activities. Alimera shall have sole decision-making authority with respect to
the development of Products, consistent with its other obligations under this
Agreement.

3.2 Regulatory Approvals.

3.2.1. Regulatory Filings. Unless otherwise agreed in writing by the Parties,
Alimera shall be responsible for all U.S. and non-U.S. regulatory matters,
including filing an IND and NDA for the First Product, provided that no
regulatory filings by Alimera shall include any Pre-Existing Clinical IP.
Alimera shall be responsible for obtaining Approvals and for subsequent
maintenance of Approvals. For all regulatory filings made in the name of
Alimera, Alimera shall have the sole authority and responsibility, for
submitting supplements, communications, annual reports, adverse event reports,
manufacturing changes, supplier designations and other related filings to, and
for communicating with, the FDA and other regulatory authorities. Alimera shall
provide CDS with copies of all substantive submissions to (which may be in draft
form), and all correspondences from, the FDA or other regulatory authorities
which relate to Products.

 

18



--------------------------------------------------------------------------------

3.2.2. Manufacture-related Activities. Alimera shall be responsible for
preparing and submitting all documentation to regulatory authorities regarding
the manufacture of the Product for commercial sale necessary to obtain Approvals
for such Product. Alimera shall be responsible for all activities related to
pre-Approval inspections of Alimera’s (or its subcontractor’s) manufacturing
facility. Alimera shall have the right to inspect and audit CDS’ manufacturing
facility and related records and its operations, in each case solely to the
extent related to Medidur FA, upon reasonable notice. Any information obtained
by Alimera during such visits shall be treated as Confidential Information in
accordance with Article 8 of this Agreement.

3.2.3. Documentation. Each Party shall maintain all records, including, but not
limited to, batch records and supporting documentation required by the FDA and
other applicable regulatory authorities with respect to each Product for the
periods of time required by such authorities. Alimera shall provide a copy of
all such records to CDS within ten (10) Business Days of reasonable request by
CDS. Within ninety (90) days after the Amendment Effective Date, CDS shall
provide a copy of all such records that relate to Medidur FA to Alimera (to the
extent such records have not previously been provided by CDS to Alimera). In
addition, within thirty (30) days after the end of each calendar quarter
following the Amendment Effective Date, CDS shall provide to Alimera a copy of
all such records that relate to Medidur FA and were generated during such
calendar quarter. Without limiting any other provision of this Agreement, upon
at least ten (10) days prior written notice, during regular business hours, each
Party shall provide the other Party with reasonable access to documents and
other materials Controlled by the other Party that are useful in the regulatory
filings and maintenance of Approvals for Medidur FA in the Territory.

3.2.4. Reporting. Each Party shall use Commercially Reasonable Efforts to
immediately provide notice to the other Party (and shall in any event provide
such notice within five (5) days) of: (a) discovery by such Party of any event
that triggers a filing requirement with FDA or other regulatory authorities with
respect to any Product; and (b) any requirements that FDA may impose with
respect to the Approval (including, but not limited to, additional clinical
trials) and all FDA inquiries requiring a response with respect to any Product.

3.2.5. Meetings. In connection with Sections 3.2.1 through 3.2.4 above, Alimera
shall provide CDS with notice of all meetings, conferences, and discussions
(including, but not limited to, advisory committee meetings and any other
meeting of experts convened by FDA or other regulatory authorities concerning
any topic relevant to Medidur FA) scheduled with FDA or such other regulatory
authorities concerning any regulatory matters relating to the Product within
five (5) days after Alimera receives notice of the scheduling of such meetings,
conferences, or discussions.

3.3 Performance.

3.3.1. Commercially Reasonable Efforts. Subject to Section 3.1.1 and 3.1.2, each
Party shall use Commercially Reasonable Efforts to conduct all development
activities and responsibilities assigned to it under this Agreement.

 

19



--------------------------------------------------------------------------------

3.3.2. Intentionally omitted.

3.4 Primary Contact Persons. As of the Amendment Effective Date, CDS has
designated [*] as CDS’ primary contact person and Alimera has designated [*] as
Alimera’s primary contact person (each, a “Primary Contact Person”). The Primary
Contact Persons shall be responsible for the day-to-day interactions between the
Parties related to Development Activities and oversight of the day-to-day
operations of these activities. The Primary Contact Persons shall attempt to
resolve any disputes that arise during the course of performing such activities.
If the Primary Contact Persons cannot resolve any such dispute within thirty
(30) days (or such longer reasonable period of time as they may agree) after
their initial discussion of such issue, the dispute shall be resolved in
accordance with Section 12.7. Each Party may change its Primary Contact Person
upon written notice to the other Party.

3.5 Availability of Employees. Each Party agrees to make its employees involved
in the conduct of the Development Activities related to Medidur FA reasonably
available upon reasonable advance notice and during business hours at their
respective places of employment to consult with the other Party on issues
related to Medidur FA, including, but not limited to, regulatory, scientific,
technical and clinical testing issues, arising under Development Activities and
in connection with any request from any regulatory agency.

3.6 Visit of Facilities. Subject to the provisions of Article 8, each Party
shall permit the other Party or the representatives of the other Party to visit,
upon reasonable notice and at reasonably acceptable times, their respective
facilities where the Development Activities are being conducted, and to consult
informally, during such visits and by telephone, facsimile and email, with their
respective personnel performing work on the Development Activities in connection
with Medidur FA. Any information obtained by a Party during such visits shall be
treated as Confidential Information in accordance with Article 8 of this
Agreement. Each Party shall use Commercially Reasonable Efforts to obtain
comparable inspection rights with respect to subcontractors.

3.7 Subcontracts. Subject to the provisions of Article 8 and Section 7.3 hereof,
each Party may subcontract portions of the development activities to be
performed by it to subcontractors, provided that CDS shall obtain the prior
written consent of Alimera to subcontract its development activities, which
consent shall not be unreasonably withheld or delayed (each such subcontractor,
a “Permitted Subcontractor”). Any subcontract entered into pursuant to this
Section 3.7 shall be consistent with the terms of this Agreement, including
providing for intellectual property ownership as set forth herein and all
confidentiality obligations of the Parties.

3.8 Information Sharing. Each Party shall provide the other Party with such
information related to the providing Party’s Development Activities as the other
Party may reasonably request.

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

20



--------------------------------------------------------------------------------

3.9 Records. The Parties will make available to one another all results of the
work conducted pursuant to the Development Activities, will promptly disclose to
one another such results to the extent they are material, and shall keep such
records as described in this Section 3.9 or elsewhere in this Agreement;
provided, however, that each Party shall maintain in confidence, and shall limit
its use of, such results and records in confidence in accordance with Article 8
hereof and shall not use such results or records without written consent of the
other Party except to the extent provided in Section 5.9 or other provisions of
this Agreement. The Parties shall maintain records of the results in sufficient
detail and in good scientific manner appropriate for patent purposes and FDA
filings and as will properly reflect all work done and results achieved in the
performance of the Development Activities (including, but not limited to, all
data in the form required to be maintained under any applicable governmental
regulations). Such records shall include books, records, reports, research
notes, charts, graphs, comments, computations, analyses, recordings,
photographs, computer programs and documentation thereof, computer information
storage means, samples of materials and other graphic or written data generated
in connection with the Development Activities. Each Party hereby grants the
other Party the right to inspect and copy such records upon reasonable advance
notice by the other Party for purposes of this Agreement.

3.10 Manufacturing for Clinical Supply Requirements. CDS and/or its Permitted
Subcontractors shall use Commercially Reasonable Efforts to provide an adequate
and timely clinical supply, but limited to such quantities and such type and
specification as set forth in Section 3.1.2 and all in accordance with GMP
and/or ISO standards, to the extent applicable for clinical trials in the
relevant country, and other applicable laws and regulations. The Manufacturing
Costs for such supply shall be reimbursed by Alimera in accordance with
Section 3.1.2 and shall be Direct Development Costs (except that the
Manufacturing Costs associated with the wet AMD trial, the vein occlusion trial
and the additional marketing support trial shall be deemed Direct
Commercialization Costs to the extent such trials are Non-NDA Trials). All
Clinical Supply Requirements (beyond those listed in Section 3.1.2) will be
Alimera’s sole responsibility.

3.11 Technology Transfer by CDS. Upon the earlier of: (i) written request by
Alimera to CDS and (ii) [*] prior to [*], CDS and/or its Permitted
Subcontractors shall be responsible for providing to Alimera all information,
support and materials that are in each case in CDS’ Control and reasonably
necessary to enable Alimera and/or its subcontractors to manufacture and perform
quality testing on Medidur FA to satisfy Commercial Supply Requirements, all to
the extent set forth in the CDS Development Budget and reimbursed pursuant to
Section 3.1.2. CDS and/or its Permitted Subcontractors shall be responsible for
the following activities in association therewith (to the extent set forth in
the CDS Development Budget and any costs of which will be reimbursed by Alimera
in accordance with Section 3.1.2): (a) assist with technology transfer to
commercial manufacture site, (b) assist with manufacturing scale-up and
validation activities, and (c) transfer analytical methods to commercial
manufacture site for stability monitoring. In addition, within ninety (90) days
after the Amendment Effective Date, CDS shall provide to Alimera a
Pharmaceutical Development

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

21



--------------------------------------------------------------------------------

Report, the form and content of which should follow the ICH Guidance documents
Q8 Pharmaceutical Development (dated May 19, 2006) and draft Q8(R1)
Pharmaceutical Development Revision 1 (dated January 10, 2008). Within thirty
(30) days after receipt of such report, Alimera shall notify CDS in writing
whether such report is accepted or rejected (provided that any rejection must be
reasonable). If Alimera notifies CDS of its acceptance or fails to notify CDS of
its reasonable rejection within the thirty (30) day time period, then such
report is deemed to be accepted. If Alimera reasonably rejects the report, then
it shall notify CDS in writing of its reasons, with reasonable specificity, for
the rejection, and CDS shall use commercially reasonable efforts to revise the
report to address such reasons within ten (10) Business Days following receipt
of such rejection notice and reasons. CDS shall submit the revised report to
Alimera for another review in accordance with the acceptance procedures and
timeline specified above. Alimera shall have primary responsibility, with
reasonable input and assistance from CDS, for the preparation of the Chemistry,
Manufacturing and Controls (the “CMC”) section of Alimera’s IND and NDA filings.
Technology transfer shall be effected in accordance with GMP and ISO guidelines,
to the extent applicable for Commercialization in the relevant country.

ARTICLE 4 COMMERCIALIZATION

4.1 Commercialization of Product(s) in the Collaboration Field. Alimera is
granted a license under this Agreement to market, distribute and/or sell any
Product in the Collaboration Field in the Territory, including, but not limited
to, the right to conduct marketing, reimbursement (e.g., seeking and maintaining
pricing and reimbursement approvals from Third Party payors), sales and
distribution activities. Alimera may subcontract with any Affiliate or Third
Party to perform any of the foregoing activities in accordance with Section 5.3.
Alimera shall have sole decision-making authority with respect to the
Commercialization of Products, consistent with its other obligations under this
Agreement.

4.2 Commercialization Budget. Alimera shall have sole responsibility for
implementing Commercialization based on Alimera’s commercially reasonable
expectations of the resources and expenses required to Commercialize each
Product in the Territory, taking into account industry standards and the
competitive environment in effect from time to time with regard to each Product.
Alimera shall prepare a budget (“Commercialization Budget”) that shall set
forth, on a rolling two (2) year basis, the projected sales and the projected
Direct Commercialization Costs broken down on a calendar quarter-by-quarter and
Product-by-Product basis. Alimera shall prepare semi-annual updates to the
Commercialization Budget prior to June 30 and December 31 of each year in which
Alimera has a Commercialization Budget or engages in Commercialization of any
Products, and shall provide CDS with copies of such semi-annual updates. Prior
to finalizing the initial Commercialization Budget and prior to finalizing each
subsequent updated Commercialization Budget due by December 31, Alimera shall
arrange for the Parties to have an in-person meeting (or, at CDS’ option, a
meeting by telephone, videoconference or other means), during which an executive
from Alimera shall present in reasonable detail its planned Commercialization
activities and Commercialization Budget for the time period covered in the
subject Commercialization Budget and CDS shall have opportunities to ask
questions and to present its comments on the applicable Commercialization
Budget. It is understood and agreed that Alimera shall have sole decision-making
authority with respect to the Commercialization Budget, consistent with its
other obligations under this Agreement. Alimera shall provide an initial draft
Commercialization Budget to CDS on the Amendment Effective Date.

 

22



--------------------------------------------------------------------------------

4.3 Diligence. Alimera shall use Commercially Reasonable Efforts to
Commercialize the First Product for at least one indication in the Collaboration
Field in [*] (collectively, the “Major Markets”) and in all countries outside
the Major Markets, except for any country outside the Major Markets as to which
Alimera has made an election pursuant to Section 4.3.9. For purposes of this
Section 4.3 (including Subsections 4.3.1- 4.3.9), the term “Alimera” shall
include Alimera and any of its Affiliates, sublicensees and subcontractors.
Without limiting the foregoing, Alimera agrees to the following specific
obligations:

4.3.1. Alimera shall effect a First Commercial Sale in the United States of the
first First Product to receive Approval in the United States (the “Alimera First
Product”) no later than [*] after obtaining such Approval. Alimera’s
nonperformance of an obligation in this Section 4.3.1 shall be excused to the
extent directly attributable to a disruption in Commercial Supply Requirements,
but only to the extent that such disruption and the impact thereof is outside
the control of Alimera.

4.3.2. With respect to Commercialization of the Alimera First Product, Alimera
shall expend not less than [*] in Direct Commercialization Costs (excluding
Manufacturing Costs) on or before [*], provided that if Alimera is making
Commercialization expenditures substantially in accordance with a
Commercialization Budget designed to provide for such level of expenditures and
the FDA provides Approval sooner than reasonably contemplated by the
Commercialization Budget, then the failure to spend at least [*] in Direct
Commercialization Costs (excluding Manufacturing Costs) on or before [*] shall
be excused.

4.3.3. With respect to Commercialization of the Alimera First Product, Alimera
shall expend not less than [*] in Direct Commercialization Costs (excluding
Manufacturing Costs, but including expenditures referred to in Section 4.3.2) on
or before [*].

4.3.4. With respect to Commercialization of the Alimera First Product, Alimera
shall expend not less than [*] in Direct Commercialization Costs (excluding
Manufacturing Costs) between [*] and [*].

4.3.5. Alimera shall cause Gross Sales of the Alimera First Products in the
United States during the [*] period referred to in Section 4.3.4 to be at least
[*] more than Gross Sales of the Alimera First Products in the United States
during the immediately preceding [*] period. Alimera’s nonperformance of an
obligation in this Section 4.3.5 shall be excused to the extent directly
attributable to (1) one or more of the following events, but only to the extent
that such event is outside the control of Alimera: a breach of this Agreement by
CDS, a disruption in Commercial Supply Requirements, or a Product Recall, or
(2) one or more of the following events, but only to the extent that such event
materially and adversely affects the market for the First Product: FDA action

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

23



--------------------------------------------------------------------------------

or regulatory guidance affecting Product, a change in reimbursement rates or
policies relating to Product, or the introduction of one or more competitive
products or services that provide for superior dosing, safety or efficacy.

4.3.6. If Alimera fails to meet any spending obligation set forth in Sections
4.3.2, 4.3.3 or 4.3.4 and such nonperformance is not excused, Alimera may cure
such failure by paying to CDS an amount equal to [*]. Alimera’s right to cure
under this Section 4.3.6 shall terminate upon a Change of Control of Alimera.

4.3.7. If Alimera fails to achieve the Gross Sales obligation set forth in
Section 4.3.5, Alimera may cure such failure by paying to CDS an amount equal to
[*] (the “Extrapolated Net Profits”). For purposes of this Section 4.3.7, the
Extrapolated Net Profits for the [*] period referred to in Section 4.3.4 shall
be determined by the following formula: [*].

4.3.8. Non-Performance.

(a) In the event the Fifty/Fifty Amendments have not previously been made in
accordance with Sections 3.1.2, 4.3.8(a), 4.4, 6.2B or 6.5.1(c)(II),if Alimera
fails to meet any of its obligations under subsections 4.3.1 – 4.3.5 and does
not cure such failure in accordance with this Agreement within thirty (30) days
of receiving a written notice from CDS requesting Alimera to cure such failure
(provided that Alimera has a one-time right to use sixty (60) days to cure
hereunder), then, automatically and without further action by CDS or Alimera,
the Fifty/Fifty Amendments shall be deemed to have been made, which amendments
shall apply to all payments due or paid thereafter.

(b) In the event the Fifty/Fifty Amendments have previously been made in
accordance with Sections 3.1.2, 4.3.8(a), 4.4, 6.2B or 6.5.1(c)(II), if Alimera
fails to meet any of its obligations under subsections 4.3.1 – 4.3.5 and does
not cure such failure in accordance with this Agreement within thirty (30) days
of receiving a written notice from CDS requesting Alimera to cure such failure
(provided that Alimera has a one-time right to use sixty (60) days to cure
hereunder), then CDS may choose one of the following two options: (a) terminate
this Agreement, or (b) terminate this Agreement only with respect to the Alimera
First Product. In the event of termination pursuant to this Section 4.3.8,
Alimera shall not, for a period of [*] from the date of such termination,
Develop or Commercialize, or license or otherwise assist an Affiliate or a Third
Party to Develop or Commercialize, any product that is Approved or designed to
be Approved (1) to [*] or (2) to deliver a [*]. For purposes of this
Section 4.3.8, the term “Develop” shall mean performance of human clinical
trials for a product. In the event of termination of this Agreement with respect
to the Alimera First Product, CDS shall no longer be bound by Section 5.1.2(1),
(2), (3) or (4) with respect to such Product. After termination pursuant to this
Section 4.3.8 and in the event that CDS (i) makes a First Commercial Sale of the
Alimera First Product in the United

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

24



--------------------------------------------------------------------------------

States and (ii) reaches the CDS Profitability Date for the Alimera First
Product, CDS shall thereafter pay Alimera [*] of CDS Net Income realized by CDS
in the United States with respect to such Product until such time as the sum of
all such payments plus the revenues otherwise realized by Alimera with respect
to such Product in the United States equal the amount of Direct Development
Costs and Direct Commercialization Costs previously incurred, on a cash basis,
or reimbursed by Alimera with respect to such Product in the United States;
provided, however, that in the event that there are CDS Net Losses in any
calendar quarter after the CDS Profitability Date, any payment to Alimera shall
be offset by such CDS Net Losses.

4.3.9. For clarification, Alimera may elect not to engage in Commercialization
in any country outside the Major Markets. If Alimera determines not to engage in
Commercialization of any Product in any country outside the Major Markets,
Alimera shall so notify CDS. At any time after receipt of such notice, CDS may
by written notice to Alimera, effective upon the giving of such notice,
terminate Alimera’s license(s), and rights to Commercialize, in such country.
Thereafter CDS may, in its sole discretion, directly or through an Affiliate or
Third Party, Commercialize the relevant Product(s) in such country. In the event
of such termination with respect to a country, CDS shall no longer be bound by
Section 5.1.2(1), (2), (3) or (4) with respect to such country.

4.3.10 The Parties acknowledge and agree that Alimera’s obligations in Sections
4.3.1 through 4.3.5 reflect the Parties’ assumption that the first First Product
Approval in the United States will be for DME or AMD. If at any time a Phase III
Clinical Trial is initiated with respect to the First Product for an indication
other than DME or AMD prior to the Approval of the First Product for DME or AMD,
then the Parties will discuss in good faith Alimera obligations paralleling
those in Sections 4.3.1 through 4.3.5 with respect to such non-DME and non-AMD
First Product (should it then be Approved). If such non-DME and non-AMD First
Product is then Approved before the First Product for DME or AMD is Approved,
the portions of such obligations paralleling Sections 4.3.2 through 4.3.4 that
are agreed-upon by the parties with respect to such non-DME and non-AMD First
Product will be deemed subtracted from the numbers set forth in Sections 4.3.2
through 4.3.4, respectively, with respect to the First Product for DME or AMD to
be Approved (the intent of the Parties being that Alimera will not be obligated
to spend more than the amounts set forth as of the Amendment Effective Date in
such Sections cumulatively for the two Products discussed above).

4.4 Costs of Commercialization. Regardless of the Profitability Date for a
Product, Alimera shall have sole responsibility for paying all costs and
expenses incurred in connection with Commercializing such Product in the
Collaboration Field in the Territory, including, but not limited to, Direct
Commercialization Costs; with the exception that CDS shall be responsible for
paying: (a) the CDS Patent Costs paid after the first Product Profitability
Date, subject to Section 7.1.2, (b) all UKRF Costs and (c) insurance premiums
paid by CDS to maintain insurance required by Section 10.4 to the extent such
insurance relates to Product (i.e., if insurance covers risks other than risks
related to Commercialization of Products, then only an appropriate portion of
such premiums

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

25



--------------------------------------------------------------------------------

shall be reimbursed). Alimera shall reimburse CDS for [*] of the amount
described in clauses (a), (b) and (c) of the preceding sentence within thirty
(30) days after the date of invoice from CDS; provided, however, that the amount
of the [*] that Alimera reimburses CDS in any calendar year shall not exceed [*]
and that the reimbursement percentage for the amount described in clause (a) may
be less than [*] to the extent provided in Section 7.1.2. The costs set forth in
(a), (b) and (c) of this Section 4.4 for which Alimera has a reimbursement
responsibility shall be collectively referred to herein as the “CDS
Commercialization Costs”. In the event that (i) Alimera fails to reimburse CDS
within the time period specified above, and (ii) Alimera fails to pay all such
payments under this Agreement within thirty (30) days after receiving written
notice from CDS of such outstanding payments (provided that Alimera has a
one-time right to use sixty (60) days to cure hereunder), then, automatically
and without further action by CDS or Alimera, the Fifty/Fifty Amendments shall
be deemed to have been made, which amendments shall apply to all payments due or
paid thereafter. The foregoing states the entire liability of Alimera with
respect to its failure to make a timely payment of all or a portion of any of
its CDS Commercialization Costs (but will not limit Alimera’s liability for any
failure to pay CDS Net Profits payments, which is addressed in
Section 6.5.1(c)(I)).

4.5 Manufacturing for Commercial Supply Requirements. Alimera shall use
Commercially Reasonable Efforts to provide an adequate and timely supply to
satisfy Commercial Supply Requirements. Subject to the terms of this Agreement,
Alimera shall have the right to manufacture, itself or through any Third Party,
any Product, under the licenses granted to Alimera pursuant to Article 5 and in
accordance with Section 5.3. Alimera shall be responsible for ensuring that all
such manufacturing is carried out in accordance with GMP and/or ISO standards to
the extent applicable for Commercialization in the relevant country.

4.6 Product Recalls. Alimera shall have the sole right and responsibility and
authority to carry out any Product Recall, whether or not such Recall is
required or requested by a governmental authority. If any governmental authority
having jurisdiction requires or reasonably requests Alimera to Recall a Product
due to a defect in the manufacture, processing, packaging or labeling of the
Product or for any other reason whatsoever, Alimera shall immediately notify
CDS. Alimera shall be responsible for carrying out any Recall as expeditiously
as possible and in such a way designed to cause the least disruption to the
sales of the Product and to preserve the goodwill and reputation attached to the
Product and to the names of Alimera and CDS. Alimera agrees to maintain the
appropriate records and procedures to permit a Product Recall. All Direct Costs
associated with any Product Recall, to the extent such costs are not covered by
insurance, shall be Direct Commercialization Costs; provided, however, that in
the event that the Product Recall is required due to Alimera’s negligence or
misconduct (including a manufacturing quality defect in the Product) or any
other reason within Alimera’s control, all such expenses shall be borne solely
by Alimera and, in such event, shall not be Direct Commercialization Costs.

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

26



--------------------------------------------------------------------------------

ARTICLE 5 GRANT OF RIGHTS

5.1 Grant of License by CDS.

5.1.1. License to First Product. Subject to the terms and conditions of this
Agreement, CDS hereby grants to Alimera an exclusive (even as to CDS) right and
license under CDS’ interest (i.e. subject to the UKRF Licenses) in the CDS
Technology, solely to make, have made, use, offer to sell, sell, and import
First Product in the Collaboration Field in the Territory.

5.1.2. License to Products Other Than First Product. Subject to the terms and
conditions of this Agreement and the B&L Agreement (wherein CDS granted certain
rights to the CDS Technology), CDS hereby grants to Alimera a non-exclusive
right and license under CDS’ interest (i.e. subject to the UKRF Licenses) in the
CDS Technology, solely to make, have made, use, offer to sell, sell, and import
Products other than First Product in the Collaboration Field in the Territory,
provided that during the Term of this Agreement, and subject to the terms and
conditions of this Agreement and the B&L Agreement, (1) CDS shall not grant a
license to any Affiliate or Third Party under CDS’ interest in the CDS
Technology to make, have made, use, offer to sell, sell, or import Products in
the Collaboration Field in the Territory, (2) CDS shall not itself use the CDS
Technology to make, have made, use, offer to sell, sell, or import Products in
the Collaboration Field in the Territory, (3) CDS shall not grant a license to
any Affiliate or Third Party under CDS’ interest in the CDS Technology to make,
have made, use, offer to sell, sell, or import in the Collaboration Field in the
Territory any product that otherwise meets the definition of Product under
Section 1.77 except that such product is Approved or designed to be Approved to
deliver [*], and (4) CDS shall not itself use the CDS Technology to make, have
made, use, offer to sell, sell, or import in the Collaboration Field in the
Territory any product that otherwise meets the definition of Product under
Section 1.77 except that such product is Approved or designed to be Approved to
deliver [*].

5.1.3 License to Exhibit 1.11B Patents. Subject to the terms and conditions of
this Agreement and only to the extent permitted by the B&L Agreement, CDS hereby
grants to Alimera a non-exclusive right and license under any interest CDS may
have from time to time in the United States and foreign patents and patent
applications listed in Exhibit 1.11B, solely to make, have made, use, offer to
sell, sell, and import Products in the Collaboration Field in the Territory,
except for products that would fall under the definition of Licensed Products in
the B&L Agreement.

5.2 Grant of License by Alimera. Subject to the terms of this Agreement, Alimera
hereby grants to CDS a right and license under Alimera’s interest in the Alimera
Know-How as necessary for CDS to perform its obligations under this Agreement,
including, but not limited to, its performance of the CDS Development
Activities.

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

27



--------------------------------------------------------------------------------

5.3 Sublicenses and Subcontracts. Subject to the terms and conditions of this
Agreement, Alimera may grant sublicenses and subcontracts to its Affiliates or
to Third Parties to perform Commercialization activities for Products under the
licenses granted pursuant to Sections 5.1.1 and 5.1.2 of this Agreement,
provided that for sublicenses or subcontracts to which any Alimera Affiliate is
a party or which include Bundling (as defined below), Alimera shall obtain CDS’
prior written consent, which consent shall not be unreasonably withheld or
delayed. For the purposes of this Section 5.3, “Bundling” is a situation in
which all three of the following exist: (i) the offering (whether simultaneously
or not) by Alimera or its Affiliates to a Third Party, or by a Third Party to
Alimera or its Affiliates, of any rights, goods or services with respect to a
Product (including sale of Product itself); (ii) the offering (whether
simultaneously or not) by Alimera or its Affiliates to a Third Party, or by a
Third Party to Alimera or its Affiliates, of any other rights, goods or services
(including any rights, goods or services relating to other products Alimera or
any of its Affiliates Controls, sells or otherwise disposes of); and (iii) the
consideration for the rights, goods or services with respect to any Product in
such offering is less than would have been customarily accepted by Alimera, or
more than would have been customarily provided by Alimera, if such rights, goods
or services with respect to such Product were offered individually (i.e.,
separate from the bundle). In the event of a proposed sublicense or subcontract
that requires CDS’ prior written consent as described in the foregoing, Alimera
shall present CDS with a summary of the principal terms of the proposed
transaction, including the identity of the proposed subcontractor or
sublicensee. CDS shall promptly consent or provide justification for its
objection and negotiate in good faith with Alimera regarding terms that would be
satisfactory. Each sublicense or subcontract shall be consistent with the terms
and conditions of this Agreement, shall be at arm’s length and shall include
such terms as are necessary to permit Alimera to fulfill its obligations
hereunder. Alimera shall be responsible for the operations of any sublicensee or
subcontractor relative to this Agreement as if such operations were carried out
by Alimera itself, including, but not limited to, any payment provided for
hereunder, regardless of whether the terms of any sublicense or subcontract
provide for such payment to be paid by the sublicensee or subcontractor directly
to CDS. Alimera shall provide CDS with a copy of each of the following
sublicenses or subcontracts promptly after its execution: (i) those for which
CDS’ consent is required by this paragraph, (ii) those under which any rights
are sublicensed, and (iii) those under which consideration owed by Alimera
exceeds $250,000; provided, however, that Alimera may redact such copies in
order to protect the confidential information of the Third Party. The terms of
any sublicense or subcontract, or proposed sublicense or subcontract, shall be
deemed to be Confidential Information of Alimera. CDS acknowledges that Alimera
intends to grant a sublicense of rights to one or more Third Parties for the
development and Commercialization of Product in [*]. For avoidance of doubt,
CDS’ acknowledgement in the preceding sentence shall not constitute CDS’
consent, if required before Alimera enters into such a sublicense pursuant to
this Section 5.3. Each sublicensee or subcontractor and its employees,
contractors, consultants, clinical investigators and agents shall be required to
assign all Improvements to Alimera pursuant to Section 7.3.

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

28



--------------------------------------------------------------------------------

5.4 Ownership of and Rights to Inventions. Except as otherwise provided under
this Agreement, ownership of all Inventions made by either Party shall be
governed by applicable United States patent law. Alimera hereby assigns and
agrees to assign to CDS a co-ownership interest in Alimera’s interest in any
Alimera Improvements, excluding any rights to any trademarks. Subject to
Section 5.5, each Party shall have worldwide rights to use, practice and
sublicense any such Alimera Improvements, without any accounting to, reporting
to, or other obligation to, or consent from, the other Party. If a Party
licenses or otherwise transfers to a Third Party any Alimera Improvements, the
other Party shall cooperate and give such consent to such Party to enter into
such license or transfer as may be required to permit such Party to license or
transfer the Alimera Improvements to the Third Party without a duty to account
to such other Party.

5.5 Limitation on Use. Notwithstanding any other provisions of this Agreement,
neither Alimera nor any of its Affiliates, subcontractors or sublicensees shall
use Alimera Improvements for any product that falls within the definition of CDS
Core Technology, except for (1) Products (other than any Product(s) for which
Alimera’s license(s) have been terminated pursuant to Sections 4.3.8, 4.3.9 or
11.5 of this Agreement) during the Term of this Agreement, (2) any Product(s)
for which CDS has granted a license to Alimera pursuant to Section 11.5.1,
during the term of such license, and (3) Option Products for which CDS has
granted a license to Alimera pursuant to Section 5.8.2, during the term of such
license. Alimera shall ensure that any agreement it enters into with a licensee,
sublicensee, acquirer, acquiree, transferee or merger or consolidation partner
of or with Alimera, or acquirer or transferee of substantially all of the assets
or stock of Alimera, or of the assets or business relating to this Agreement or
the Alimera Improvements, includes the same limitation of use as set forth in
this Section 5.5, and any such party shall be bound by such limitation.

5.6 Reservation of Rights.

5.6.1. Reservation of Rights by CDS. All rights and interests not expressly
granted to Alimera are reserved by CDS (the “Reserved Interests”) for itself,
its Affiliates and partners (other than Alimera) and other licensees and
sublicensees, including, but not limited to, the rights to use and grant
licenses under the CDS Technology or any other technology owned or controlled by
CDS to make, have made, use, offer to sell, sell, have sold and import products
(other than Products for so long as Alimera has a license to such Products under
this Agreement). It shall not be a breach of this Agreement for CDS, acting
directly or indirectly, to exploit its Reserved Interests in any manner anywhere
in the Territory, whether or not such activity is competitive with the
activities of Alimera, including, but not limited to, the research, development
and Commercialization or licensing of others to research, develop and
Commercialize products (other than Products for so long as Alimera has a license
to such Products under this Agreement). Except as otherwise expressly provided
in this Agreement, for the avoidance of doubt, CDS shall be free to enter into
an agreement with any Third Party or Third Parties under the CDS Technology or
any other technology owned or controlled by CDS or its Affiliate or a Third
Party, to research, develop and Commercialize any and all products (other than
Products for so long as Alimera has a license to such Products under this
Agreement), including, but not limited to, products that potentially compete in
the same indication or product market as a Product, and products that use or
include any or all compounds that are not, at the time of such agreement, the
subject of a license granted pursuant to Section 5.8.3.

 

29



--------------------------------------------------------------------------------

5.6.2. Reservation of Rights by Alimera. Except as otherwise expressly provided
in this Agreement, for the avoidance of doubt, Alimera shall be free to enter
into an agreement with any Third Party or Third Parties under the Alimera
Know-How, the Alimera-Prosecuted Patent Rights or any other technology owned or
controlled by Alimera or its Affiliate or a Third Party, to research, develop
and Commercialize any and all products, including, but not limited to, products
that potentially compete in the same indication or product market as a Product.

5.7 No Grant of Other Technology or Patent Rights. Except as otherwise expressly
provided in this Agreement, under no circumstances shall a Party hereto, as a
result of this Agreement, obtain any ownership interest or license in or other
right to any technology, Know-How, patents, patent applications, products, or
biological materials of the other Party, including, but not limited to, items
owned, Controlled or developed by the other Party, at any time pursuant to this
Agreement. This Agreement does not create, and shall under no circumstances be
construed or interpreted as creating, an obligation on the part of either Party
to grant any license to the other Party other than as expressly set forth
herein. Any further contract or license agreement between the Parties shall be
in writing.

5.8 Options to Licenses in the Collaboration Field.

5.8.1. Options. Subject to the terms and conditions of this Agreement and the
B&L Agreement, CDS hereby grants to Alimera three (3) options to obtain a
non-exclusive right and license under CDS’ interest (i.e. subject to the UKRF
Licenses) in the CDS Technology, solely to make, have made, use, offer to sell,
sell and import an Option Product in the Collaboration Field (each option
relating to a particular compound is referred to herein as an “Alimera Compound
Option,” and the three (3) options are collectively referred to herein as the
“Alimera Compound Options”). Each license granted in connection with an Alimera
Compound Option will provide that during the term of such license, and subject
to the B&L Agreement, CDS shall not (a) grant a license to any Affiliate or
Third Party under CDS’ interest in the CDS Technology to make, have made, use,
offer to sell, sell, or import such Option Product in the Collaboration Field in
the Territory, and (b) itself use the CDS Technology to make, have made, use,
offer to sell, sell, or import such Option Product in the Collaboration Field in
the Territory during the term of such license.

5.8.2. Exercise of Options. Alimera may exercise, in accordance with this
Section 5.8, an Alimera Compound Option at any time during the Option Term, by
submitting a written request to CDS indicating its intent to exercise such
option and specifying the specific compound as to which it wishes to exercise
the option. CDS shall have [*] Business Days, after it receives such notice, in
which to notify Alimera in the event that CDS, acting in good faith, has already
entered into an agreement or term sheet with a Third Party that includes the
specific compound specified by Alimera. In that event, Alimera may not exercise
the Alimera Compound Option with respect to that specific compound; provided,
however, that if CDS and such Third Party fail to consummate a license or other
agreement relating to such compound or such agreement is terminated during the
Option Term, CDS shall promptly notify

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

30



--------------------------------------------------------------------------------

Alimera that such compound is no longer subject to any Third Party rights and
Alimera may exercise the Alimera Compound Option with respect to such compound
in accordance with this Section 5.8.2. If CDS has not notified Alimera within
the time period set forth above, then Alimera shall be permitted to exercise the
Alimera Compound Option with regard to that specific compound.

5.8.3. Grant of License. Upon the exercise of any Alimera Compound Option under
Section 5.8.2, CDS may choose one of the following two options: (a) the Parties
will enter into a collaboration agreement (the “Option Collaboration Agreement”)
to develop and Commercialize the Option Product on the same terms as the
Original Agreement (including, but not limited to, the same economic terms,
including license fee, milestone payment and profit split) and Alimera shall
reimburse CDS for [*] of all costs and expenses CDS incurred (excluding any CDS
Patent Costs related to Existing CDS Patent Rights or costs that are Development
Costs or otherwise reimbursed by Alimera under this Agreement) with respect to
the Option Compound and the Option Product from the Effective Date of this
Agreement until the effective date of the Option Collaboration Agreement; or
(b) CDS shall grant Alimera a license under the CDS Technology, as then in
effect, to make, have made, use, offer to sell, sell and import the Option
Product in the Collaboration Field in the Territory, under the following terms:
(A) CDS shall receive a royalty of [*] of Net Sales of the Option Product in the
Territory, and (B) Alimera shall reimburse CDS [*] with respect to the Option
Compound and the Option Product from the Effective Date of this Agreement until
the effective date of such license, and (C) such other non-financial terms and
conditions as set forth on Exhibit 5.8.3 and other customary terms and
conditions. If the Parties have not entered into an agreement under (a) or (b),
as CDS chooses, within [*] Business Days after Alimera exercises an Alimera
Compound Option, then the matter shall be referred to dispute resolution in
accordance with Section 12.7 hereof, and the terms of such agreement shall be
consistent with those specified above in (a) or (b), as applicable.

5.8.4. Reservation of Rights by CDS. The existence of the Alimera Compound
Options under Section 5.8.1 shall not limit the reservation of rights by CDS
pursuant to Section 5.6, and CDS shall have no obligation to refrain from
including any or all compounds in a license with a Third Party or Third Parties,
except to the extent of any license that is actually granted to Alimera pursuant
to Section 5.8.3 or to the extent restricted by Sections 5.1.1 and 5.1.2, from
and after the date of such license. In the event that CDS grants Alimera a
license to one or more Option Products pursuant to Section 5.8.3, the
reservation of rights by CDS will remain the same as set forth in Section 5.6.1,
except that the phrase “Products and Option Products for which CDS has granted a
license to Alimera” shall be substituted in place of “Products” wherever it is
used in Section 5.6.1 during the term of any such license.

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

31



--------------------------------------------------------------------------------

5.9 Clinical IP.

5.9.1. Right of Access to Clinical IP. Alimera and CDS shall jointly own all
Clinical IP and shall provide each other with a Right of Access to Clinical IP.
Each Party may exercise this right of access for itself, its Affiliates and any
licensees, sublicensees or any other Third Party without the consent of the
other Party.

5.9.2. Cooperation. Each Party shall use Commercially Reasonable Efforts, and
shall reasonably cooperate with the other Party, to provide the other Party with
such waivers, irrevocable cross reference letters, assignments, and/or other
reasonable documentation as may be necessary or useful for the other Party’s
full exercise of any Right of Access to Clinical IP granted pursuant to this
Section 5.9.

5.10 Section 365(n) of the Bankruptcy Code. All rights and licenses granted
under or pursuant to any section of this Agreement are rights to “intellectual
property” as defined in Section 101(35A) of the Bankruptcy Code. CDS
acknowledges and agrees that in connection with such rights and licenses,
Alimera is hereby granted a right of access and a right to obtain possession of
and to benefit from (i) copies of research data, (ii) laboratory samples,
(iii) product samples and inventory, (iv) formulas, (v) laboratory notes and
notebooks, (vi) data and results related to clinical trials, (vii) copies of
regulatory filings and Approvals, (viii) rights of reference in respect of
regulatory filings and Approvals, (ix) preclinical research data and results,
and (x) marketing, advertising and promotional materials, all of which
constitute “embodiments” of intellectual property pursuant to Section 365(n) of
the Bankruptcy Code and (xi) all other embodiments of such intellectual
property, whether any of the foregoing are in CDS’ possession or control or in
the possession and control of Alimera or Third Parties. CDS agrees not to
interfere with Alimera’s exercise of rights and licenses to intellectual
property licensed hereunder and embodiments thereof in accordance with this
Agreement.

ARTICLE 6 COSTS & REVENUES – PRE AND POST PROFITABILITY DATE

6.1 License Fee. The [*] in principal plus all accrued interest due under the
Earnest Money Loan shall be treated as paid in full as the payment of a license
fee, and the security interest under the Security Agreement (the “Security
Agreement”) made by CDS in favor of Alimera and effective as of October 19,
2004, as amended on November 18, 2004, shall terminate, and Alimera shall
execute and deliver to CDS such documents as CDS may reasonably request to
evidence such termination pursuant to Section 4 of the Security Agreement.

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

32



--------------------------------------------------------------------------------

6.2 Milestone Payments. Alimera shall make the following additional payments to
CDS (“Milestone Payments”):

(a) An additional payment of [*] upon [*]. For purposes of this Section 6.2, the
Parties agree that [*]. CDS acknowledges and agrees that it has received such
[*] payment from Alimera, and that Alimera has no further obligations under this
Section 6.2(a); and

(b) An additional payment of $25,000,000 within 30 days after Approval by the
FDA of the first First Product Approved by the FDA.

6.2A Payments on Execution of Amended and Restated Agreement. On the Amendment
Effective Date, Alimera will:

(a) Make a payment to CDS of $12,000,000 in cash; and

(b) Issue a note in the principal amount of $15,000,000 to CDS in the form of
Exhibit 6.2A hereto (the “Alimera Note”).

6.2B Certain Alimera Note Payments and Events. Upon any Interest Payment Default
or Scheduled Payment Default pursuant to and as defined in the Alimera Note,
then, automatically and without further action by CDS or Alimera, the
Fifty/Fifty Amendments shall be deemed to have been made, which amendments shall
apply to all payments due or paid thereafter.

6.3 Development Costs. With respect to activities prior to the Amendment
Effective Date, each Party was to pay [*] of the total Direct Development Costs
of a Product incurred in accordance with the Development Budget (as defined in
the Original Agreement). Notwithstanding anything in this Article 6 of this
Agreement or in any other provision of this Agreement to the contrary, with
respect to activities on and after the Amendment Effective Date, subject to
Sections 3.1.2, Alimera will be solely responsible for, and shall pay one
hundred percent (100%) of, all development costs of a Product, including Direct
Development Costs. Notwithstanding anything in this Article 6 of this Agreement
or in any other provision of this Agreement to the contrary, (i) all payments
owing by CDS hereunder with respect to development activities prior to the
Amendment Effective Date are hereby deemed fully paid by CDS (or waived, to the
extent such waiver may be required), including any Development Payments,
Compounded Development Payments, Determined Disputed Costs and Compounded
Disputed Costs (as all defined in the Original Agreement), further including any
penalties and interest which might have accrued with respect thereto, and
further including all CDS payments deferred pursuant to that February 11, 2008
letter agreement sent by CDS and executed by CDS and Alimera regarding deferral
of payments under the Original Agreement as of such date; (ii) all payments
owing by Alimera hereunder with respect to development activities prior to the
Amendment Effective Date are hereby deemed fully paid by Alimera (or waived, to
the extent such waiver may be required), including any Development Payments,
Compounded Development Payments, Determined Disputed Costs and Compounded
Disputed

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

33



--------------------------------------------------------------------------------

Costs (as all defined in the Original Agreement), and further including any
penalties and interest which might have accrued with respect thereto; and
(iii) subject to Sections 3.1.1 and 3.1.2, from and after the Amendment
Effective Date, CDS will have no liability whatsoever hereunder for any past,
present or future development costs, including Direct Development Costs (which
includes those incurred before, on and after the Amendment Effective Date), and
instead Alimera shall have sole liability therefor.

6.3.1. Intentionally omitted.

6.3.2. Intentionally omitted.

6.3.3. Intentionally omitted.

6.4 Revenues Prior to Profitability Date. Prior to the Profitability Date for
each Product, Alimera shall retain all Gross Sales generated from such Product
in the Collaboration Field in the Territory.

6.5 Costs and Revenues After the Profitability Date.

6.5.1. Net Profits. From and after the Profitability Date for each Product and
subject to (b) below, Alimera and CDS shall be entitled to eighty percent
(80%) and twenty percent (20%), respectively, of Net Profits for that Product,
calculated on a calendar quarter-by-quarter and country-by-country basis. Such
Net Profits Payment to CDS shall be deemed royalty for licenses granted by CDS
to Alimera under Article 5.

(a) Reporting; Reconciliation of Net Profits. After the incurrence of
Commercialization costs by Alimera, Alimera shall be responsible for issuing a
written report to CDS within [*] calendar days (or as the Parties may otherwise
agree) after the end of each calendar quarter, which such report shall include
the following calculations:

(i) Direct Commercialization Costs incurred, on a cash basis, by Alimera for
each Product in the preceding calendar quarter and, in the event that there are
Net Profits in such preceding calendar quarter, Direct Commercialization Costs
incurred in prior quarters to the extent such costs are taken into account in
calculating Net Losses that are offset from such Net Profits pursuant to
Section 6.5.1 (b);

(ii) the quantity of each Product sold in the preceding calendar quarter;

(iii) for each calendar quarter with Net Losses, the calculation of Gross Sales,
Net Sales and Net Losses;

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

34



--------------------------------------------------------------------------------

(iv) for each calendar quarter with Net Profits, the calculation of Gross Sales,
Net Sales, Net Profits; and in the event that Net Profits are offset by Net
Losses previously realized pursuant to Section 6.5.1(b), such Net Losses; and

(v) the amount of Net Profits, if any, to which each Party is entitled for such
calendar quarter.

All of the reports and payments in this Section 6.5 shall be made in U.S.
dollars. If any currency conversion is required in connection with the
calculation of Gross Sales, Net Sales and Net Profits hereunder, such conversion
shall be made in accordance with GAAP.

(b) Net Profits Payment. Alimera shall pay to CDS the amount of Net Profits to
which CDS is entitled for such calendar quarter within [*] calendar days after
the end of such calendar quarter (the “Net Profits Payment”); provided that
Alimera may offset twenty percent (20%) of the Net Losses previously realized by
Alimera (plus interest as described below, if applicable) on a
Product-by-Product and country-by-country basis up to a maximum offset of twenty
percent (20%) of the amount of Net Profits Payment to which CDS is otherwise
entitled for such calendar quarter until twenty percent (20%) of such Net Losses
previously realized by Alimera (plus interest as described below if applicable)
are offset. In the event that Alimera incurs Net Losses, Alimera shall be
entitled to recover under the preceding offset an amount equal to twenty percent
(20%) of the amount of the Net Losses previously realized by Alimera plus
interest, compounded annually at the compounding rate of [*] per annum from the
time that such Net Losses are incurred until the time such Net Losses (plus
interest), or portion thereof, have been offset pursuant to this paragraph. [*]
Notwithstanding the foregoing, CDS may, at any time, elect to permit Alimera to
retain [*] of Net Profits until twenty percent (20%) of the Net Losses
previously realized by Alimera have been offset. If CDS makes such an election,
then no interest charge shall accrue with respect to the Net Losses between the
time CDS makes such election and the time they are recovered by Alimera by
operation of the offset. In the event that, during any calendar quarter, Alimera
makes Commercial sales of two Products that are otherwise identical except that
they are Approved for two different indications (the first Product for which
Alimera has made Commercial sales shall be called “Product 1” and the second
Product for which Alimera has made Commercial sales shall be called “Product
2”), so that it is not reasonably possible to allocate Net Sales attributable to
each such Product, then Net Profits and Net Losses for such Products shall be
determined as follows for periods in which there are Commercial sales of both
Product 1 and Product 2:

The “Product 2 Profitability Date” shall be deemed to be the first day of the
first calendar quarter (i) that begins at least [*] after [*] and (ii) in which
the aggregate of Net Sales of Product 1 and Product 2 exceed the aggregate of
Direct Commercialization Costs for Product 1 and Product 2. Before the Product 2
Profitability Date, Net Profits for Product 1 shall be the aggregate of Net
Sales of Product 1 and Net Sales of Product 2 minus the Direct Commercialization
Costs of Product 1, and such Net Profits shall be

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

35



--------------------------------------------------------------------------------

distributed as provided in the foregoing in this Section 6.5.1(b). After the
Product 2 Profitability Date, Net Sales and Direct Commercialization Costs of
Product 1 and Product 2 shall be aggregated for the purpose of determining Net
Profits and Net Losses for Product 1 and Product 2, such that (i) to the extent
the aggregate Net Sales for Product 1 and Product 2 exceeds the Direct
Commercialization Costs of Product 1 and Product 2, such amount of difference
shall be the aggregate Net Profits for Product 1 and Product 2, and (ii) to the
extent the Direct Commercialization Costs of Product 1 and Product 2 exceeds the
aggregate Net Sales for Product 1 and Product 2, such amount of difference shall
be the aggregate Net Losses for Product 1 and Product 2, provided that all
Direct Commercialization Costs incurred by Alimera for Product 2 prior to the
Product 2 Profitability Date (plus interest as described above, if applicable),
shall be treated as aggregate Net Losses for Product 1 and Product 2; further
provided that to the extent it is not possible to separately track Direct
Commercialization Costs for Product 1 and Product 2, such Direct
Commercialization Costs shall be reasonably allocated between Product 1 and
Product 2. The distribution of such aggregate Net Profits and offset of such
aggregate Net Losses shall be as provided in the foregoing in this
Section 6.5.1(b). In the event that, during any calendar quarter, Alimera makes
Commercial sales of three or more Products that are otherwise identical except
that they are Approved for three or more different indications so that it is not
reasonably possible to allocate Net Sales attributable to each such Product, the
Parties agree to work together in good faith to extend the principles reflected
in the foregoing method of calculation to include such third or additional
Products.

(c) Non-Payment.

(I) In the event the Fifty/Fifty Amendments have previously been made in
accordance with Sections 3.1.2, 4.3.8(a), 4.4, 6.2B or 6.5.1(c)(II), then in the
event that Alimera fails to make timely payment to CDS for all or a portion of a
Net Profits Payment pursuant to this Section 6.5.1 and does not cure such
failure within thirty (30) days of receiving a written notice from CDS
requesting Alimera to cure such failure, then CDS may exercise its rights
pursuant to Section 11.2 of this Agreement; and

(II) In all cases other than as described in provision (I) above, in the event
that Alimera fails to make timely payment to CDS for all or a portion of a Net
Profits Payment pursuant to this Section 6.5.1, CDS shall provide written notice
to Alimera and Alimera shall have thirty (30) days in which to cure the
nonpayment (provided that Alimera has a one-time right to use sixty (60) days to
cure hereunder). If after such notice, Alimera fails to cure the nonpayment
within the cure period, then, automatically and without further action by CDS or
Alimera, the Fifty/Fifty Amendments shall be deemed to have been made, which
amendments shall apply to all payments due or paid thereafter.

(d) Consideration for Net Profits Payments. In consideration of all rights
granted, and information provided by CDS to Alimera, and the amount of Direct
Development Costs paid by CDS under this Agreement with respect to Product(s),
the Parties agree that the amount of Net Profits Payments set forth in
Section 6.5 reflects the value of all such rights granted, information provided
and costs paid, and such Net Profits Payments shall be paid whether or not such
Product is covered by a Valid Claim in the CDS Patent Rights, and whether or not
such Net Profits Payments under this Section 6.5 extend beyond the term of any
CDS Patent

 

36



--------------------------------------------------------------------------------

Rights containing Valid Claims covering such Product. For the sake of clarity,
the Parties have agreed not to decrease the percentage of Net Profits to be paid
by Alimera to CDS, even if the Product is no longer covered by a Valid Claim in
the CDS Patent Rights, in view of substantial CDS Know-How provided in the
development of Product. Moreover, the Net Profits value itself will at all times
reflect the then-current value of the intellectual property licensed hereunder
and will naturally reflect any loss of the CDS Patent Rights.

6.5.2. Net Losses. In the event that there are Net Losses in a calendar quarter,
Alimera shall be solely responsible for bearing such Net Losses, subject to
Alimera’s right to recover twenty percent (20%) of such Net Losses as provided
for in Section 6.5.1.

6.6 Revenues from Third Party Agreements. In the event that Alimera enters into
a sublicense or other agreement, or otherwise agrees, with a Third Party, before
or after the Profitability Date for a Product, to sell or otherwise transfer
some or all of Alimera’s rights to a Product, including, but not limited to,
marketing rights and/or distribution rights, and Alimera obtains any form of
consideration in connection therewith, (A) with respect to all royalties
received by Alimera thereunder, CDS shall be entitled to receive twenty percent
(20%) of the amount of such royalties remaining after deduction of Direct
Commercialization Costs incurred by Alimera in supporting the sublicense under
which such royalties were received, and (B) with respect to all consideration
received by Alimera thereunder other than royalties, CDS shall be entitled to
receive thirty-three percent (33%) of the excess of (i) such non-royalty
consideration (excluding any amounts paid for equity securities of Alimera other
than amounts that exceed the fair market value of such securities) over
(ii) Alimera’s reasonable out-of-pocket costs that are directly and solely
incurred to secure such Third Party agreement, promptly after any such
consideration is received by Alimera, provided that (1) the fair market value of
such securities shall be determined by mutual agreement of both Parties acting
in good faith, and (2) in the event that the Parties fail to reach such mutual
agreement, the matter shall be resolved by arbitration in accordance with
Section 12.7.2 herein. The amount of payment that CDS is entitled to receive
from Alimera pursuant to the foregoing shall be deemed royalty for licenses
granted by CDS to Alimera under Article 5.

6.7 Records; Audits.

6.7.1. Each Party shall keep, and shall cause its Affiliates, agents and
sublicensees to keep, full and accurate records and books of account containing
all particulars that may be necessary for the purpose of calculating Direct
Development Costs (including Development Payments), Direct Commercialization
Costs, Gross Sales, Net Sales, and Net Profits or Net Losses for Products to be
received or borne by the Parties pursuant to this Agreement, including, but not
limited to, inventory, purchase and invoice records, manufacturing records,
sales analysis, general ledgers, financial statements, and tax returns relating
to Products. Such books of account, with all necessary supporting data, shall be
kept by each Party at its place of business for the three (3) years next
following the end of the calendar year to which each shall pertain. Each Party
(the “Audited Party”) shall permit an independent accounting firm selected by
the other Party (the “Auditing Party”) and reasonably acceptable to the Audited
Party, which acceptance shall not be unreasonably withheld or delayed, to have
access during normal business hours to such records as may be reasonably
necessary to verify the accuracy of the Audited Party’s reports of Direct
Development Costs, Direct Commercialization Costs, Gross Sales, Net

 

37



--------------------------------------------------------------------------------

Sales, and Net Profits or Net Losses as provided herein. All such verifications
shall be conducted at the expense of the Auditing Party and not more than once
in each calendar year. In the event such audit concludes that adjustments should
be made in the Auditing Party’s favor, then any appropriate payments (plus
accrued interest at a rate announced by the Bank of America as its prime rate in
effect on the date that such payment was first due plus three percent (3%) for
the period starting from the date the payment was first due ending on the date
the payment was made) shall be paid by the Audited Party within thirty (30) days
of the date the Audited Party receives the Auditing Party’s accounting firm’s
written report so concluding, unless the Audited Party shall have a good faith
dispute as to the conclusions set forth in such written report, in which case
the audited Party shall provide written notice to the Auditing Party within such
thirty (30) day period of the nature of its disagreement with such written
report. The Parties shall thereafter, for a period of sixty (60) days, attempt
in good faith to resolve such dispute and if they are unable to do so then the
matter will be submitted to dispute resolution in accordance with Section 12.7
hereof. The fees charged by such accounting firm shall be paid by the Auditing
Party unless the audit discloses that adjustments in favor of the Auditing Party
for the period are five percent (5%) or more of the aggregate amount paid or
payable by the Audited Party to the Auditing Party during the period, in which
case the Audited Party shall pay the reasonable fees and expenses charged by
such accounting firm. The Parties agree that all information subject to review
under this Section 6.7 is confidential and that it shall cause its accounting
firm to retain all such information subject to the confidentiality restrictions
of Article 8 hereof.

6.7.2. In addition to the foregoing, Alimera shall permit an independent
certified public accountant retained by UKRF to inspect the records and books of
account described in Section 6.7.1 during normal business hours and upon
reasonable notice to the extent required by the UKRF Licenses. Such right of
inspection shall last for two (2) years following the end of the calendar
quarter to which such records and books of account pertain, shall be limited
solely to those matters directly related to CDS royalty obligations under the
UKRF Licenses, and shall be allowed no more than once a year.

ARTICLE 7 INTELLECTUAL PROPERTY

7.1 CDS-Prosecuted Patent Rights.

7.1.1. Filing, Prosecution and Maintenance. CDS shall have primary
responsibility for and control over the preparation, filing, prosecution and
maintenance of (a) any of the CDS Existing Patent Rights, (b) any Patent Rights
included within the CDS Improvements, and (c) any Patent Rights included within
the Alimera Improvements that fall within the definition of or relate to the CDS
Core Technology (collectively, the “CDS-Prosecuted Patent Rights”). For
CDS-Prosecuted Patent Rights, CDS shall have the authority to select patent
counsel, and to determine the form and content of such prosecution documents and
to make all decisions regarding whether to file, prosecute and maintain patents
and patent applications, and in which countries to do so.

 

38



--------------------------------------------------------------------------------

7.1.2. CDS Patent Costs. Alimera shall be responsible for reimbursement of CDS
Patent Costs only in the jurisdictions identified in Exhibit 1.15 as follows:
the CDS Patent Costs in such jurisdictions paid up to the first Product
Profitability Date shall be Direct Development Costs, as provided in
Section 1.34, and shall be paid by CDS, and Alimera shall reimburse CDS fifty
percent (50%) (subject to the last sentence of this paragraph) for all such
costs paid by CDS within thirty (30) days after the date of invoice by CDS. The
CDS Patent Costs paid after the first Product Profitability Date shall be paid
by CDS, and Alimera shall reimburse CDS fifty percent (50%) (subject to the last
sentence of this paragraph) for all such costs paid by CDS within thirty
(30) days after the date of invoice by CDS in accordance with Section 4.4. The
list of countries identified in Exhibit 1.15 may be amended (i.e., to add or to
drop one or more countries) only upon mutual agreement by the Parties. If, after
the Effective Date of the Original Agreement, CDS grants to any Third Party a
license to any of the CDS-Prosecuted Patent Rights for which Alimera has
continuing reimbursement obligations, thereafter Alimera’s share of costs for
those particular CDS-Prosecuted Patent Rights shall be reduced on a per capita
basis during the term of such license (by way of example, if CDS grants a
license to one Third Party to any of the CDS-Prosecuted Patent Rights, Alimera’s
share of costs for those particular CDS-Prosecuted Patent Rights shall be [*]).

7.1.3. Communication. CDS shall provide Alimera with copies of all official
correspondence (including, but not limited to, applications, office actions,
responses, etc.) relating to prosecution and maintenance of CDS-Prosecuted
Patent Rights in countries identified in Exhibit 1.15. Alimera may provide
comments and CDS will give good faith consideration thereto. In order to
facilitate Alimera’s rights to comment, CDS shall provide copies of all such
official correspondence and any proposed responses by CDS at least ten
(10) business days prior to any filing or response deadlines. In the event that
the Parties have a material disagreement relating to the prosecution or
maintenance of any of the CDS-Prosecuted Patent Rights (other than a
determination by CDS to abandon any CDS-Prosecuted Patent Rights as described
below), CDS shall have the right to decide on the course of action. Thereafter,
Alimera may choose not to pay any portion of the CDS Patent Costs associated
with the applicable CDS-Prosecuted Patent Rights. In the event that Alimera
chooses not to pay for one or more countries, then, with respect to such
countries, (a) the license for the applicable CDS-Prosecuted Patent Rights shall
automatically terminate, and (b) CDS shall no longer be bound by
Section 5.1.2(1), (2), (3) or (4).

7.2 Abandonment. CDS shall not abandon prosecution or maintenance of any
CDS-Prosecuted Patent Rights already pending in any country identified in
Exhibit 1.15 without notifying Alimera in a timely manner of CDS’ intention and
reason therefore and providing Alimera with reasonable opportunity to comment
upon such abandonment and to assume responsibility for prosecution or
maintenance of such Patent Rights as set forth below. For avoidance of doubt,
for CDS-Prosecuted Patent Rights, CDS has the sole discretion to decide whether
or not to file in a country, and a decision not to file in a country shall not
be deemed as abandonment of CDS-Prosecuted Patent Rights in that country for
purpose of this Article 7. In the event that CDS abandons prosecution or

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

39



--------------------------------------------------------------------------------

maintenance of CDS-Prosecuted Patent Rights in any country identified in Exhibit
1.15 at any time during the Term of this Agreement, Alimera may assume
prosecution responsibility therefor in the name of CDS, and such patent costs
shall be paid by Alimera and CDS shall reimburse Alimera for [*] of such patent
costs within thirty (30) days after the date of invoice from Alimera (the “CDS
Reimbursement Amount”). In the event that CDS fails to reimburse Alimera within
the time period as specified above, any future payment to CDS shall be decreased
by an amount that is calculated as follows: the amount of the non-reimbursed CDS
Reimbursement Amount is multiplied by [*], and that amount is compounded
annually at the compounding rate of [*] per annum, for any period in which any
portion of such costs remains non-reimbursed. CDS may pay all or any portion of
the unpaid CDS Reimbursement Amount plus any interest accrued and due at any
time.

7.3 Alimera-Prosecuted Patent Rights.

7.3.1. Filing, Prosecution and Maintenance. Alimera shall have primary
responsibility for and control over the preparation, filing, prosecution and
maintenance of any Patent Rights included within Alimera Improvements that are
not CDS-Prosecuted Patent Rights (“Alimera-Prosecuted Patent Rights”). For
Alimera-Prosecuted Patent Rights, Alimera shall have the authority to select
patent counsel, and to determine the form and content of such prosecution
documents and to make all decisions regarding whether to file, prosecute and
maintain patents and patent applications, and in which countries to do so.
Alimera shall be solely responsible for Alimera Patent Costs and such costs
shall be neither Direct Development Costs nor Direct Commercialization Costs.
Alimera shall provide CDS with copies of all official correspondence (including,
but not limited to, applications, office actions, responses, etc.) relating to
prosecution and maintenance of Alimera-Prosecuted Patent Rights.

7.3.2. Abandonment. Alimera shall not abandon prosecution or maintenance of any
Alimera-Prosecuted Patent Rights in the Territory without notifying CDS in a
timely manner of Alimera’s intention and reason therefore and providing CDS with
reasonable opportunity to comment upon such abandonment and to assume
responsibility for prosecution or maintenance of such Alimera-Prosecuted Patent
Rights. For avoidance of doubt, for Alimera-Prosecuted Patent Rights, Alimera
has the sole discretion to decide whether or not to file in a country, and a
decision not to file in a country shall not be deemed as abandonment of
Alimera-Prosecuted Patent Rights in that country for purpose of this Article 7.
In the event that Alimera abandons prosecution or maintenance of
Alimera-Prosecuted Patent Rights in any country in the Territory, CDS may assume
prosecution responsibility for such Patent Rights in that country, and
thereafter such Patent Rights will cease being Alimera-Prosecuted Patent Rights
and will become CDS-Prosecuted Patent Rights. Notwithstanding the foregoing, if
Alimera, acting in good faith, grants a Third Party prosecution rights with
respect to any Alimera-Prosecuted Patent Rights, then CDS’ rights under this
Section 7.2.2 shall be subject to the rights granted to such Third Party.

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

40



--------------------------------------------------------------------------------

7.4 Information Disclosure; Cooperation. Each Party shall disclose and make
available to the other Party all material information controlled by such Party
that is reasonably necessary for the other Party to perform its obligations and
exercise its rights under this Article 7, including the preparation, filing,
prosecution and maintenance of patents and patent applications pursuant to this
Article 7. All such information shall be disclosed to the other Party reasonably
promptly after it is first developed or learned or its significance is first
appreciated. Without limiting the foregoing, each Party agrees to disclose and
make available to the other Party all Alimera Improvements and CDS Improvements,
as applicable. Neither Alimera nor CDS shall publicly disclose any Alimera
Improvements before the Party responsible for filing and prosecuting such
Improvements has an opportunity to make appropriate patent filings. Each Party
agrees to cooperate with the other Party with respect to the preparation,
filing, prosecution and maintenance of patents and patent applications pursuant
to this Article 7.

7.5 Employees and Sublicensees Assignment of Inventions. Each Party shall cause
all of its employees, Affiliates, contractors, sublicensees, consultants,
clinical investigators and agents, acting under authority from such Party or its
sublicensees, (i) to enter into written agreements pursuant to which each such
person or entity assigns to such Party all Improvements and other Inventions
that such individual or entity discovers, develops, creates, conceives or
reduces to practice in the course of their relationship with such Party or its
sublicensees; and (ii) to execute such other documents and take such other
actions as may be necessary to effectuate the foregoing assignments. Each Party
agrees to undertake to enforce the agreements referenced in this Section 7.5
(including, where appropriate, by legal action).

7.6 Infringement

7.6.1. Notification. Each party shall promptly report in writing to the other
Party during the Term of this Agreement any known infringement or suspected
infringement of any of its Patent Rights that covers a Product and shall provide
the other Party with all available evidence supporting said infringement or
suspected infringement.

7.6.2. Prosecution. CDS shall have the initial right, but not the obligation, to
initiate or prosecute an infringement or other appropriate suit or action
against any Third Party who at any time has infringed or is suspected of
infringing (an “Infringer”), any of the CDS Patent Rights covering a Product.
CDS shall give Alimera sufficient advance notice of its intent to file said suit
and the reasons therefore, and shall provide Alimera with an opportunity to make
suggestions and comments regarding such filing; provided, however, that Alimera
shall provide any such comments sufficiently in advance of any filing dates to
allow for consideration by CDS, and further provided that it shall be within
CDS’ sole discretion whether to incorporate such suggestions or comments. CDS
shall keep Alimera reasonably informed of the status and progress of the
litigation. CDS shall have the sole and exclusive right to select counsel for
any such suit and action and shall pay [*] including, but not limited to,
attorneys’ fees and court costs. If CDS has not taken legal action or been
successful in obtaining cessation of the infringement within (a) ninety
(90) days from the date of notice by

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

41



--------------------------------------------------------------------------------

Alimera under Section 7.6.1; (b) thirty (30) days after Alimera notifies CDS
that Alimera would like to move for injunctive relief; or (c) ten (10) days
before the expiration of a period of time set by applicable law in which action
must be taken with respect to the alleged infringement (e.g., as may be required
under the Hatch-Waxman Act and 35 USC §271), then subject to any rights granted
to B&L under the B&L Agreement to enforce or prosecute any Patent Rights owned
or Controlled by CDS, Alimera shall have the right to bring suit against an
Infringer at Alimera’s own expense. This right of Alimera to bring suit, as well
as to continue an existing suit, is also conditioned on all of the following
requirements:

(i) The allegedly infringing product, device or method (collectively, the
“Accused Device”) falls within the definition of Product;

(ii) If Alimera owns (or has licensed from a Third Party and has the right to
enforce) any patent(s) that reads on the Accused Device practiced by the
Infringer, Alimera will include in the complaint one or more claims alleging
infringement of all such other patent(s);

(iii) Alimera has provided evidence to CDS that there is a good faith basis to
believe that the Accused Device is being prepared for Commercialization or is
already Commercialized;

(iv) Alimera shall keep CDS reasonably and timely informed of the pre-litigation
and litigation issues and strategy (including, without limitation, furnishing
copies of communications, pleading, and other documents and keeping CDS informed
of settlement efforts and developments), and shall obtain suggestions and
strategy from CDS, including during pre-trial motions and discovery;

(v) In the instance of litigation issues and strategies pertaining to defenses
or setting strategy for the scope of claims, Alimera shall incorporate all
reasonable suggestions and strategy from CDS as may be deemed appropriate in the
reasonable business judgment of CDS; and

(vi) Except for joining the legal actions described in this Section 7.6.2 as a
party at Alimera’s request and matters discussed in the following paragraph, CDS
shall have no obligation regarding such actions unless required to participate
by law or contract. However, CDS shall have the right to participate in any such
actions through its own counsel and at its expense.

Upon request of the other Party, either Party shall join as a party to the suit,
at the other Party’s reasonable expense, and shall offer reasonable assistance
to the other Party in connection therewith at the other Party’s reasonable
expense. Any damages, royalties, settlement fees or other consideration for
infringement resulting from such suit shall be distributed as follows:
(i) first, each Party

 

42



--------------------------------------------------------------------------------

shall be reimbursed for its reasonable out-of-pocket costs paid in connection
with the proceeding; and (ii) thereafter, shall be [*] in accordance with the
percentages set forth in the first sentence of Section 6.5.1. Neither Party
shall settle any such action or otherwise consent to an adverse judgment in any
such action that adversely affects the rights or interests of the other Party
under this Agreement, including, without limitation, issues of validity of the
CDS Patent Rights, without the prior written consent of the other Party.

7.6.3. Notification of Third Party Claim. Each Party shall promptly report in
writing to the other Party during the Term of this Agreement any claim or
allegation by any Third Party that the development or Commercialization of any
Product infringes the intellectual property rights of any Third Party and shall
provide the other Party with all available evidence supporting said infringement
or suspected infringement.

7.6.4. Responsibility. Subject to any rights granted to B&L under the B&L
Agreement, Alimera shall have the initial right, but not the obligation, to
defend any suit or action initiated by any Third Party alleging solely that a
Product developed or Commercialized hereunder has infringed, or is suspected of
infringing any Third Party intellectual property rights. Upon Alimera’s request,
CDS shall offer reasonable assistance to Alimera in connection therewith at
Alimera’s expense. Alimera shall give CDS advance notice of its intent to defend
any said suit and shall provide CDS with an opportunity to make suggestions and
comments regarding such defense; provided, however, that CDS shall provide any
such comments sufficiently in advance of any filing dates to allow for
consideration by Alimera, and further provided that it shall be within Alimera’s
sole discretion whether to incorporate such suggestions or comments. Alimera
shall keep CDS reasonably informed of the status and progress of the litigation.
Alimera shall have the sole and exclusive right to select counsel for any such
suit and action and shall pay all expenses of the suit, including, but not
limited to, attorneys’ fees and court costs. Alimera shall have the right to
settle any such litigation and shall specifically have the right, whether or not
litigation commences, to negotiate a license or other rights from any Third
Party authorizing the use of Third Party intellectual property rights in
connection with Products; provided, however, that Alimera shall not settle any
such action, or otherwise consent to an adverse judgment in any such action, or
make any admission in any such license and negotiation that adversely affects
the rights or interests of CDS under this Agreement, including, without
limitation, issues of validity of the CDS Patent Rights, without the prior
written consent of CDS. Any such license shall be at arm’s length and otherwise
on terms and conditions as may be deemed appropriate in the reasonable business
judgment of Alimera. Alimera shall provide CDS with a copy of any such license
promptly after its execution. All reasonable costs incurred in connection with
such litigation and any amounts payable to the Third Party relating to Products
under such license shall constitute Direct Commercialization Costs as follows:
(i) any litigation, negotiation or settlement-related costs and expenses or
up-front payments shall be deemed to be a Direct Commercialization Cost of
Product or Products as reasonably allocated by Alimera in good faith, subject to
the dispute resolution procedures provided for in Section 12.7; (ii) any
royalties on net sales or similar payments calculated by reference to sales
shall be allocated to Products on a Product-by-Product and country-by-country
basis; (iii) any other amounts (e.g., milestone payments or

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

43



--------------------------------------------------------------------------------

patent reimbursement fees) shall be reasonably allocated by Alimera to one or
more Products in good faith, subject to the dispute resolution procedures
provided for in Section 12.7. If Alimera recovers any damages or any other
payments, by way of settlement or otherwise, in connection with any counterclaim
made by it in any such actions, such damages shall be considered “Net Sales” for
purposes of this Agreement.

If Alimera does not defend a claim, suit or proceeding as set forth above within
ninety (90) days of the date Alimera was reasonably aware or notified of the
Third Party claim alleging infringement (or within such shorter period as may be
necessary for submitting or filing a response), then CDS may, in its sole
discretion, elect to defend such claim, suit or proceeding, using counsel of its
own choice and the provisions of Section 7.6.4 shall apply as if the term “CDS”
were changed to “Alimera” and the term “Alimera” were changed to “CDS.”

7.7 Marking. Alimera and any Affiliates or sublicensees shall mark all Products
with the numbers of all patents included in CDS Technology that cover the
Products. Without limiting the foregoing, all Products shall be marked in such a
manner as to conform with the patent laws of the country to which such Products
are shipped or in which such products are sold, including, but not limited to,
the requirements of 35 U.S.C. §287.

7.8 Trademarks. Alimera shall be free to adopt, use and register in any
trademark offices any trademarks for use with a Product in its sole discretion.
Subject to Section 11.5.2, Alimera shall own all right, title and interest in
and to any such trademark in its own name during and after the Term of this
Agreement.

7.8.1. The “MEDIDUR” Mark. CDS hereby grants to Alimera a royalty-free
non-exclusive right and license, with right to sublicense, to use the “MEDIDUR”
mark Controlled by CDS on or in connection with any Products marketed,
distributed or sold pursuant to this Agreement. Alimera shall not use the
“MEDIDUR” mark in direct association with another mark such that the two marks
appear to be a single mark or in any other composite manner with any marks of
Alimera or any Third Party. Alimera shall cause to appear on all items bearing
the “MEDIDUR” mark such legends, markings and notices as may be required by
applicable law or reasonably requested by CDS to establish, perfect, defend or
exploit the proprietary character of the “MEDIDUR” mark. Alimera shall not
grant, attempt to grant, or record anywhere, a security interest in the
“MEDIDUR” mark. Alimera hereby assigns and will assign any goodwill associated
with its use of the “MEDIDUR” mark to CDS. CDS has the right to control the
quality of the Products Commercialized in connection with the commercial
exploitation of the MEDIDUR Mark as follows: (1) CDS may, in its sole discretion
and upon at least ten (10) days prior written notice, during regular business
hours, carry out periodic reasonable inspections of the related operation of
Alimera, its Affiliates, subcontractors and sublicensees, provided that such
inspections are limited to information necessary to ensure the quality of the
Products Commercialized, and (2) Alimera agrees to reasonably cooperate, and to
cause its Affiliates, subcontractors and sublicensees to cooperate, with such
periodic inspections of its related operations upon at least ten (10) days prior
written notice by CDS. Alimera acknowledges and agrees that the “MEDIDUR” mark
shall remain the property of CDS. ALIMERA ACKNOWLEDGES AND AGREES THAT THE
“MEDIDUR” MARK IS PROVIDED ON AN “AS IS” BASIS AND THAT CDS MAKES NO
REPRESENTATIONS AND EXTENDS NO WARRANTIES WHATSOEVER, EXPRESS, IMPLIED OR
STATUTORY, WITH RESPECT THERETO INCLUDING WITHOUT LIMITATION ANY IMPLIED

 

44



--------------------------------------------------------------------------------

WARRANTIES OF TITLE, VALIDITY, ENFORCEABILITY OR NON-INFRINGEMENT. CDS is not
obligated to (i) file any application for registration of the “MEDIDUR” mark, or
to secure any rights in the “MEDIDUR” mark, (ii) to maintain the “MEDIDUR” mark,
or (iii) to police or pursue (including for infringement) any Third Parties
using the “MEDIDUR” mark.

7.9 UKRF Licenses and B&L Agreement. CDS shall not amend or modify any of the
UKRF Licenses or the B&L Agreement, or waive any right thereunder, in any manner
that would adversely affect Alimera’s rights hereunder without the prior written
authorization of Alimera.

ARTICLE 8 CONFIDENTIALITY

8.1 Confidentiality. Except as otherwise provided in this Article 8, each Party
shall maintain Confidential Information of the other Party in confidence and
shall not disclose Confidential Information of the other Party to any Third
Party and shall not use Confidential Information of the other Party except as
expressly authorized under this Agreement. “Confidential Information” shall mean
any and all information (whether in written, electronic, visual, verbal or other
form) received from the other Party or its representatives, including, but not
limited to, all information relating to any technology, product, method, process
or intellectual property of such disclosing Party (including, but not limited
to, Patent Rights, and other owned or licensed intellectual property rights,
data, Know-How, samples, technical and non-technical materials and
specifications), as well as any business plan, financial information, research
data or results, or other confidential commercial information of or about such
disclosing Party; provided, however, that Confidential Information shall not
include any information that: (a) is or becomes part of the public domain other
than by unauthorized acts or omissions of the Party obligated not to disclose
such Confidential Information or its employees, directors, officers, or agents
(collectively, the “Receiving Party”); (b) can be shown by written documents to
have been disclosed to the Receiving Party by a Third Party; provided, however,
that such Third Party had no obligation of confidentiality or non-use to the
disclosing party with respect to such Confidential Information; or (c) can be
shown by written documents to have been in the possession of the Receiving Party
prior to disclosure by the disclosing Party; provided, however, that such
Confidential Information was not obtained directly or indirectly from the other
Party to this Agreement pursuant to a confidentiality agreement. Notwithstanding
any other provisions of this Article, Alimera Know-How shall be Confidential
Information of Alimera and CDS Technology shall be Confidential Information of
CDS.

8.2 Disclosure. A Party may disclose Confidential Information (a) to its
employees on a need-to-know basis, provided that such employees agree in writing
to non-use and non-disclosure obligations essentially the same as those set
forth herein and to keep the Confidential Information confidential to the same
extent as such Party is required to keep the Confidential Information
confidential; (b) to its directors, Affiliates, accountants, attorneys, lenders
and other financing sources, provided that the Party making such disclosure will
advise the recipients that such information is confidential and of the terms of
this Section 8 and that by receiving such information, the recipients are
agreeing to be bound by such provisions; (c) to Third Parties on a need-to-know
basis in connection with (i) a proposed merger, acquisition or other comparable
transaction solely for the purpose of evaluating, negotiating and, if

 

45



--------------------------------------------------------------------------------

applicable, consummating such transaction, (ii) a proposed offering of
securities solely for purpose of evaluating, negotiating and, if applicable,
consummating such offering, (iii) strategic consulting advice solely for the
purpose of rendering such advice, and (iv) a proposed license or sublicense of
the technology or intellectual property, or portion thereof, licensed hereunder
as permitted under this Agreement solely for the purpose of evaluating,
negotiating and, if applicable, consummating such license or sublicense;
provided that the Party making such disclosure in the case of (i), (ii),
(iii) and (iv) will advise the recipients that such information is confidential
and of the terms of this Section 8 and that such recipients shall agree in
writing to non-use and non-disclosure obligations essentially the same as those
set forth herein; (d) to government or other regulatory authorities to the
extent that such disclosure is required by law, regulation or order (i) in
connection with the filing, prosecution or maintenance of patents for which the
Party disclosing the Confidential Information has responsibility or is permitted
under this Agreement to file, prosecute and maintain, or (ii) to obtain
authorizations to conduct clinical trials of, and to Commercialize, Product
pursuant to this Agreement; and (e) as required by any applicable law, order,
regulation, rule or ruling of any governmental entity, court or stock exchange,
provided that the Party required to make such disclosure will provide prompt
prior written notice of such request or requirement to the other Party (if
legally permissible and feasible) so that the other Party may seek, at its
expense, an appropriate protective order or other remedy, and in the absence of
a protective order, will consult with the other Party about the extent and
nature of such disclosure, will disclose only that portion of the Confidential
Information that is required or compelled to be disclosed and will exercise
commercially reasonable efforts to obtain confidential treatment (if legally
permissible and practicable) with respect to such disclosure.

8.3 Disclosure of Agreement. Disclosure of the execution and terms of this
Agreement shall be made in the form of a mutually acceptable press release on
the Amendment Effective Date (and in the case of CDS, a report on Form 8-K); and
neither Party shall make any public disclosure with respect to or describing the
Agreement (including the relationship of the Parties hereunder and the terms
thereof) that is contrary to or inconsistent with the substance in such press
release or the Agreement.

8.4 Disclosure of Product Achievements. Prior to making disclosure of the
achievement of any event relating to a Product, including any results of
clinical trials, Alimera shall provide CDS with prompt prior written notice (if
feasible) of such disclosure, will provide CDS with a copy of such disclosure
reasonably in advance (together with all data underlying such disclosure unless
previously provided to CDS), and will reasonably consult in advance with CDS
with respect thereto.

ARTICLE 9 REPRESENTATIONS AND WARRANTIES

9.1 Representations and Warranties of CDS. CDS represents and warrants as of the
Amendment Effective Date that:

(a) CDS is a corporation duly organized, validly existing and in corporate good
standing under the laws of Delaware;

 

46



--------------------------------------------------------------------------------

(b) CDS has the legal right, authority and power to enter into this Agreement,
and to extend the rights and licenses granted to Alimera in this Agreement;

(c) CDS has taken all necessary action to authorize the execution, delivery and
performance of this Agreement;

(d) upon the execution and delivery of this Agreement, this Agreement shall
constitute a valid and binding obligation of CDS enforceable in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);

(e) the performance of its obligations under this Agreement will not conflict
with its charter documents or result in a breach of any agreements, contracts or
other arrangements to which it is a party;

(f) CDS is the sole and exclusive owner or the licensee of CDS Existing Patent
Rights;

(g) to the best of CDS’ knowledge, no claim has been threatened or asserted that
the practice of any patent or patent application listed in Exhibit 1.11A
infringes patent rights of any Third Party;

(h) CDS has not received any complaint, demand or notice from a Third Party in
writing challenging the validity or enforceability of any patent listed in
Exhibit 1.11A;

(i) CDS has no present intention [*] any patent listed in Exhibit 1.11A and has
not instructed its patent counsel or taken any other actions [*] any patent
listed in Exhibit 1.11A;

(j) CDS is in compliance in all material respects with the UKRF Licenses and the
B&L Agreement; to CDS’ knowledge, there is no noncompliance by UKRF or B&L under
the UKRF Licenses and the B&L Agreement, respectively, other than noncompliance
that would not adversely affect Alimera’s rights hereunder; and

(k) neither CDS nor any of its Affiliates has initiated for CDS a filing for
protection under the bankruptcy laws, an assignment for the benefit of
creditors, appointment of a receiver or trustee over its property or any similar
undertaking.

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

47



--------------------------------------------------------------------------------

9.2 Representations and Warranties of Alimera. Alimera represents and warrants
as of the Amendment Effective Date that:

(a) Alimera is a corporation duly organized, validly existing and in corporate
good standing under the laws of Delaware.

(b) Alimera has the legal right, authority and power to enter into this
Agreement, and to extend the rights and licenses granted to CDS in this
Agreement;

(c) Alimera has taken all necessary action to authorize the execution, delivery
and performance of this Agreement;

(d) upon the execution and delivery of this Agreement, this Agreement shall
constitute a valid and binding obligation of Alimera enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws, affecting
creditors’ and contracting parties’ rights generally and except as
enforceability maybe subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);

(e) the performance of its obligations under this Agreement will not conflict
with Alimera’s charter documents or result in a breach of any agreements,
contracts or other arrangements to which it is a party;

(f) to the knowledge of Alimera, Alimera is the sole and exclusive owner of the
Alimera Know-How;

(g) to the best of Alimera’s knowledge, no claim has been threatened or asserted
that the practice of any patent or patent application listed in Exhibit 1.11A
infringes patent rights of any Third Party;

(h) Alimera has not received any complaint, demand or notice from a Third Party
in writing challenging the validity or enforceability of any patent listed in
Exhibit 1.11A; and

(i) Alimera has no present intention to seek reexamination of any patent listed
in Exhibit 1.11A and has not instructed its patent counsel or taken any other
actions to seek reexamination of any patent listed in Exhibit 1.11A.

9.3 Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY WARRANTY WITH RESPECT TO ANY CDS TECHNOLOGY,
CDS KNOW-HOW, ALIMERA IMPROVEMENTS, ALIMERA KNOW-HOW, GOODS, SERVICES OR OTHER
SUBJECT MATTER OF THIS AGREEMENT AND HEREBY DISCLAIMS WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY, SCOPE AND
NON-INFRINGEMENT WITH RESPECT TO ANY AND ALL OF THE FOREGOING.

9.4 Limited Liability. EXCEPT FOR THEIR RESPECTIVE OBLIGATIONS UNDER ARTICLE 8
or ARTICLE 10, NEITHER CDS NOR ALIMERA WILL BE LIABLE WITH RESPECT TO ANY
SUBJECT MATTER OF THIS AGREEMENT

 

48



--------------------------------------------------------------------------------

UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE
THEORY FOR ANY PUNITIVE, EXEMPLARY, INCIDENTAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OR LOST PROFITS.

ARTICLE 10 INDEMNITY

10.1 Cross Indemnity. Each Party (the “Indemnifying Party”) agrees to defend,
indemnify and hold the other party (the “Indemnified Party”), its Affiliates and
their respective directors, officers, employees and agents and their respective
heirs and assigns harmless from all Third Party claims, actions, losses,
damages, liabilities or expenses (including, but not limited to, reasonable
attorneys’ fees) (each, a “Loss”) arising as a result of (a) a breach by the
Indemnifying Party of any of its representations, warranties or obligations
under this Agreement, (b) actual or asserted violations of any applicable law or
regulation by the Indemnifying Party or any of its employees, Affiliates,
sublicensees, consultants, or other agents in connection with the research,
development, manufacture, distribution, marketing, promotion, sale, or use of
Products, or the reporting requirements for Products, including, but not limited
to, any allegation or determination that a Product has been adulterated,
misbranded, mislabeled or otherwise is not in compliance with any applicable law
or regulation, or (c) except as provided in Section 7.6.4 or 10.5, bodily
injury, death, property damage or other harm or damage attributable to the
research, development, manufacture, distribution, marketing, promotion, sale or
use of any Products by the Indemnifying Party or its employees, Affiliates,
sublicensees, consultants, or other agents.

10.2 Limitation on Indemnity Obligations. A Party, its Affiliates and their
respective directors, officers, employees and agents shall not be entitled to
the indemnities set forth in Sections 10.1 to the extent the Loss for which
indemnification is sought was caused by the negligence, or by the reckless or
intentional misconduct or omission, of such Party or its directors, officers,
employees or agents.

10.3 Procedure. If an Indemnified Party intends to claim indemnification under
Article 10, the Indemnified Party shall notify the Indemnifying Party of any
Loss in respect of which the Indemnified Party intends to claim such
indemnification, and the Indemnifying Party shall assume the defense thereof
with counsel mutually satisfactory to the Parties. Notwithstanding the prior
sentence, if CDS is the Indemnifying Party based on a claim for indemnification
by Alimera, then Alimera agrees to use CDS’ counsel as common counsel to the
extent the Parties’ interests are aligned; provided that if the Parties’
interests diverge after they have used common counsel of CDS’ choosing, the
common counsel may continue to represent CDS and not be subject to
disqualification on account of the common representation. The failure to deliver
notice to the Indemnifying Party within a reasonable time after the commencement
of any such action, shall relieve such Indemnifying Party of liability to the
Indemnified Party under Article 10 only to the extent that the delay adversely
affects Indemnifying Party’s rights or ability to defend such claim or action,
but the failure so to deliver notice to the Indemnifying Party will not relieve
the Indemnifying Party of any liability that it may have to any Indemnified
Party otherwise than under Article 10. The Indemnified Party under Article 10
shall provide reasonable assistance to the Indemnifying Party and its legal
representatives, at the Indemnifying Party’s expense, in the investigation of
any action, claim or liability covered by this indemnification. The Indemnifying
Party shall additionally be liable to pay the reasonable legal costs and

 

49



--------------------------------------------------------------------------------

attorneys’ fees incurred by the Indemnified Party in establishing its claim for
indemnity. Except as provided in the last sentence of this Section 10.3, the
indemnity agreement in this Article 10 shall not apply to amounts paid in
settlement of any Loss if such settlement is effected without the consent of the
Indemnifying Party, which consent shall not be withheld unreasonably or delayed.
Indemnifying Party shall not, without the written consent of Indemnified Party,
settle or compromise any Loss or consent to the entry of any judgment with
respect to any Loss (a) that does not release Indemnified Party from all
liability with respect to such Loss or (b) which may materially adversely affect
Indemnified Party or under which Indemnified Party would incur any obligation or
liability, other than one as to which Indemnifying Party has an indemnity
obligation hereunder. If Indemnifying Party, within ten (10) days of receiving
notice of a Loss or such shorter period as may be necessary for submitting or
filing a response, fails to assume the defense of such Loss or fails to notify
Indemnified Party that is assuming such defense, Indemnified Party shall have
the right to assume the defense, compromise or settlement of such Loss at the
risk and expense of Indemnifying Party.

10.4 Insurance. Each Party shall maintain, and shall cause its Affiliates and
each sublicensee conducting activities under this Agreement to maintain, at such
Party’s, an Affiliate’s, or sublicensee’s sole expense, appropriate product
liability insurance coverage in amounts reasonably determined by the Party from
time to time but at least sufficient to insure against claims which may arise
from the performance of obligations or exercise of rights granted under this
Agreement or from indemnification obligations under this Article 10, but in no
event shall a Party’s insurance coverage be in an amount less than $5,000,000
per occurrence and $10,000,000 annual aggregate. The policy of insurance shall
contain a provision of non-cancellation except upon the provision of thirty
(30) days notice to the other Party. The policy of insurance with respect to any
Product that would, absent the licenses herein, infringe a Valid Claim under a
patent licensed under one or more of the UKRF Licenses shall contain an
endorsement naming UKRF, and the University of Kentucky (and its Board of
Trustees, agents, officers, and employees) as additional insureds. Each Party
shall maintain such insurance commencing on the Effective Date and for so long
as it continues to research, produce, develop, manufacture, distribute, sell or
use the Products, and thereafter for so long as each Party maintains insurance
for itself covering such manufacture or sales.

10.5 Product Liability Claims. If either Party incurs any losses, costs, damages
(including amounts paid in settlement of claims), fees (including reasonable
attorneys’ fees) or expenses arising out of any Third Party claim relating to
injuries or death resulting from the use of any Product developed or
Commercialized pursuant to this Agreement, then such losses, costs, damages,
fees or expenses that are not attributable to the gross negligence and/or
willful misconduct of a Party and are not covered by an insurance policy
(“Product Liability Losses”) shall be Direct Commercialization Costs. If CDS
incurs Product Liability Losses, Alimera shall reimburse CDS for [*] of the
Product Liability Losses within forty-five (45) days of receipt of a request for
reimbursement for such Product Liability Losses. If either Party incurs any
losses, costs, damages (including amounts paid in settlement of claims), fees
(including reasonable attorneys’ fees) or expenses arising out of any Third
Party claim relating to injuries or death resulting from the

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

50



--------------------------------------------------------------------------------

use of any Product developed or Commercialized pursuant to this Agreement, then
to the extent such losses, costs, damages, fees or expenses are attributable to
the gross negligence and/or willful misconduct of a Party, such Party shall bear
[*] of such losses, damages, fees or expenses.

ARTICLE 11 TERM AND TERMINATION

11.1 Term. If not earlier terminated as provided in this Article 11, the term of
this Agreement (the “Term”) shall commence on the Effective Date and expire upon
the later of (i) ten (10) years after the Effective Date, or (ii) the expiration
or abandonment of the last Valid Claim included in the CDS Patent Rights, or
(iii) as long as Alimera, any Affiliate of Alimera or any sublicensee is selling
a Product in any part of the Territory.

11.2 Termination for Default by Either Party. Either Party may terminate this
Agreement (i) upon the occurrence of a breach of a material term of this
Agreement (other than a material breach described in clause (ii) below or in
Section 11.5) if the breaching Party fails to remedy such breach within thirty
(30) days after notice thereof by the non-breaching Party or, with respect to a
breach (other than a failure to make a payment) that cannot be cured within such
period, then such longer period (up to 90 days) as may be reasonably necessary,
using Commercially Reasonable Efforts, to cure the breach, or (ii) if the other
Party files for protection under the bankruptcy laws, makes an assignment for
the benefit of creditors, appoints or suffers appointment of a receiver or
trustee over its property, files a petition under any bankruptcy or insolvency
act or has any such petition filed against it and such proceeding remains
undismissed or unstayed for a period of more than sixty (60) days. Upon
termination, the non-breaching Party shall, subject to the dispute resolution
procedures set forth in Section 12.7, have the right, in its sole discretion, to
seek any other rights or remedies available to it at law or in equity. Any Event
of Default pursuant to and as defined in the Alimera Note shall constitute a
breach of a material term of this Agreement by Alimera. A Liquidity Event
Failure pursuant to and as defined in the Alimera Note shall constitute a breach
of a material term of this Agreement by Alimera. The third occurrence of an
Interest Payment Default (as defined in the Alimera Note), Scheduled Payment
Default (as defined in the Alimera Note), or any combination thereof, on
different days and not simultaneously, (notwithstanding any intervening cure or
waiver, other than a waiver in writing relating specifically to this sentence of
this Section 11.2, and notwithstanding the termination of the Alimera Note)
shall constitute a breach of a material term of this Agreement by Alimera. For
the sake of clarity, as provided in the Alimera Note, in the event of a
Liquidity Event Failure or if this Agreement shall have been terminated because
there shall have occurred three Interest Payment Defaults, Scheduled Payment
Defaults, or any combination thereof, on different days and not simultaneously
(the simultaneous occurrence of an Interest Payment Default and a Scheduled
Payment Default on the same day constituting one such occurrence), the Alimera
Note shall immediately and without further action be cancelled, and Alimera
shall have no obligation to pay any principal amount of such Alimera Note then
outstanding or any accrued and unpaid interest thereon.

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

51



--------------------------------------------------------------------------------

11.3 Intentionally omitted.

11.4 Intentionally omitted.

11.5 Termination for Abandonment. For purposes of this Section 11.5,
“Abandonment” by Alimera or to “Abandon” shall mean delivery of a written
election by Alimera to abandon this Agreement with respect to a Product. If
Alimera Abandons a Product pursuant to this Section 11.5, then CDS’ sole remedy
shall be termination with respect to such Product pursuant to this Section 11.5
and Section 11.5.2. Solely for purposes of this Section 11.5 (including 11.5.2),
the term “Product” shall have the meaning set forth in Section 1.77 except that
in (E) and (4) the words “in a particular country” shall be omitted, in the next
to last sentence the words “in each country” shall be omitted, and in the last
sentence example (ii) shall be omitted.

11.5.1. Intentionally omitted.

11.5.2. Effect of Abandonment by Alimera. In the event that CDS terminates this
Agreement with respect to a Product in the Territory for Abandonment of that
Product by Alimera under this Section 11.5, the rights and licenses granted to
Alimera pursuant to Article 5 shall terminate with respect to that Product in
the Territory and the Parties shall negotiate in good faith a license agreement
under which Alimera shall grant to CDS a non-exclusive license to any Alimera
Know-How related to such Product. After termination with respect to such Product
as set forth in this Section 11.5 and at CDS’ request: (a) any and all
Confidential Information and materials solely related to such Product provided
by CDS pursuant to this Agreement shall be promptly returned by Alimera to CDS,
(b) Alimera shall promptly deliver to CDS copies of all Clinical IP owned or
Controlled by Alimera and necessary or useful to the development or
Commercialization of such Product and Alimera shall not use any such Clinical IP
thereafter for any regulatory applications or filings for such Product, provided
that the foregoing shall not prevent Alimera from using such Clinical IP for
other Products or from performing preclinical and clinical studies or other
research of any nature, including research that reproduces data contained in the
Clinical IP, or from using the results of such research in regulatory
applications or filings or for any other purpose, (c) if Alimera has applied for
or obtained any Approvals in any country for the Product, then Alimera shall, to
the extent legally permissible, take all additional action reasonably necessary
to assign all of its right, title and interest in and transfer possession and
control to CDS of such applications or Approvals, (d) any regulatory filings for
the Product which have been submitted in Alimera’s name, subject to FDA
approval, will be transferred to CDS’ name, (e) Alimera will assign to CDS all
of its right, title and interest in any trademark under which Alimera shall
solely have marketed the Product or registered for use solely with such Product
together with the goodwill associated therewith, and (f) CDS shall no longer be
bound by Section 5.1.2(1), (2), (3) or (4) with respect to the Product Abandoned
by Alimera. Termination of this Agreement with respect to the Product shall be
CDS’ sole and exclusive remedy under this Agreement for Abandonment of that
product by Alimera, except that Alimera shall promptly pay to CDS all
Development Payments that Alimera owes CDS as of the date of termination (the
“Alimera Abandonment Amount”), provided that, from and after

 

52



--------------------------------------------------------------------------------

the date of termination, interest on any unpaid Alimera Abandonment Amount shall
accrue at [*] (rather than at [*]), compounded annually, until such costs have
been paid; further provided that the accrual of such interest or payment shall
not preclude CDS from seeking full payment of amounts owed under this
Section 11.5.2.

11.6 Effect of Expiration or Termination of the Agreement. Except as expressly
provided herein, the expiration or termination of this Agreement shall not
relieve the Parties of any obligation accruing prior to such expiration or
termination and all rights and licenses granted under this Agreement shall be
terminated. In the event of termination of this Agreement pursuant to
Section 11.2, (a) any and all Confidential Information and materials provided by
the non-breaching Party to the breaching Party pursuant to this Agreement shall
be promptly returned by the breaching Party to the non-breaching Party, and
(b) the breaching Party shall not use any Clinical IP arising from the
activities conducted under this Agreement at any time thereafter; provided that
the foregoing shall not prevent the breaching Party from performing preclinical
and clinical studies or other research of any nature, including research that
reproduces data contained in the Clinical IP, or from using the results of such
research in regulatory applications or filings or for any other purpose.

11.7 Survival of Provisions Upon Expiration or Termination. The provisions of
Articles 8, 10 and 11, and Sections 5.2 (in the event of termination of this
Agreement by CDS under Section 11.5.2), 5.4, 5.5, 5.6, 5.9, 9.3, 9.4, 11.5.2 (in
the event of termination of this Agreement by CDS under Section 11.5), 11.6,
12.5, 12.6 and 12.7 shall survive the expiration or termination of this
Agreement for any reason.

ARTICLE 12 MISCELLANEOUS

12.1 Interpretation.

(a) If an ambiguity or a question of intent or interpretation arises with
respect to this Agreement, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any provisions
of this Agreement.

(b) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “but not
limited to.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (A) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (B) any reference to any laws herein shall be construed as
referring to such laws as from time to time enacted, repealed or amended,
(C) any reference herein to any Person shall be construed to

 

[*]-INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED WITH THE COMMISSION PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

53



--------------------------------------------------------------------------------

include the Person’s permitted successors and assigns, (D) the words “herein”,
“hereof and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof unless specifically stated, (E) any reference herein to the words
“mutually agree” or “mutual written agreement” shall not impose any obligation
on either Party to agree to any terms relating thereto or to engage in
discussions relating to such terms except as such Party may determine in such
Party’s sole discretion and unless otherwise stated; and (F) all references
herein to Articles, Sections or Schedules shall be construed to refer to
Articles, Sections and Schedules of this Agreement unless otherwise noted.

12.2 Assignment. This Agreement may not be assigned or otherwise transferred by
either Party without the consent of the other Party; provided, however, that
either Party may, without such consent, assign its rights and obligations under
this Agreement in connection with a Change of Control of such Party; provided,
however, that such Party’s rights and obligations under this Agreement shall be
assumed by its successor in interest in any such transaction. Any purported
assignment in violation of the preceding sentence shall be void. Any permitted
assignee shall assume all obligations of its assignor under this Agreement.

12.3 Severability. Each Party hereby agrees that it does not intend to violate
any public policy, statutory or common laws, rules, regulations, treaty or
decision of any government agency or executive body thereof of any country or
community or association of countries. Should one or more provisions of this
Agreement be or become invalid, the Parties hereto shall substitute, by mutual
consent, valid provisions for such invalid provisions which valid provisions in
their economic effect are sufficiently similar to the invalid provisions that it
can be reasonably assumed that the Parties would have entered into this
Agreement with such valid provisions. In case such valid provisions cannot be
agreed upon, the invalidity of one or several provisions of this Agreement shall
not affect the validity of this Agreement as a whole, unless the invalid
provisions are of such essential importance to this Agreement that it is to be
reasonably assumed that the Parties would not have entered into this Agreement
without the invalid provisions.

12.4 Notices. Any consent, notice or report required or permitted to be given or
made under this Agreement by one of the Parties hereto to the other shall be in
writing, delivered personally or by facsimile (and promptly confirmed by
personal delivery or courier) or courier, postage prepaid (where applicable),
addressed to such other Party at its address indicated below, or to such other
address as the addressee shall have last furnished in writing to the addressor
and shall be effective upon receipt by the addressee.

 

If to CDS:   

pSivida, Inc.

400 Pleasant Street

Watertown, MA 02472

Attention: President

Fax: (617)-926-5050

With a copy to:   

pSivida, Inc.

400 Pleasant Street

Watertown, MA 02472

Attention: General Counsel

Fax: (617) 926-5050

 

54



--------------------------------------------------------------------------------

With a copy to:   

Ropes & Gray LLP

One International Place

Boston, MA 02110

Attention: Susan Galli, Esq.

Fax: (617) 951-7050

If to Alimera:   

Alimera Sciences, Inc.

6120 Windward Parkway, Suite 290

Alpharetta, GA 30005

Attention: President

Fax: (678) 990-5744

With a copy to:   

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP

610 Lincoln Street

Waltham, MA 02451

Attention: Jay Hachigian, Esq.

Fax: (781) 622-1622

12.5 Governing Law and Venue. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of New York, without regard to
any choice of law principle that would dictate the application of the laws of
another jurisdiction. Any suit brought by Alimera arising under or relating to
this Agreement shall be brought in a court of competent jurisdiction in the
Commonwealth of Massachusetts, and Alimera hereby consents to the jurisdiction
of the state and federal courts sitting in the Commonwealth of Massachusetts.
Any suit brought by CDS arising under or relating to this Agreement shall be
brought in a court of competent jurisdiction in the state of Georgia, and CDS
hereby consents to the jurisdiction of the state and federal courts sitting in
the state of Georgia. Each Party agrees not to raise any objection at any time
to the laying or maintaining of the venue of any such action, suit or proceeding
in any of the specified courts, irrevocably waives any claim that such action,
suit or other proceeding has been brought in any inconvenient forum and further
irrevocably waives the right to object, with respect to such action, suit or
other proceeding, that such court does not have any jurisdiction over such
Party.

12.6 Compliance with Applicable Laws. The Parties shall use their best efforts
to comply with all provisions of any applicable laws, regulations, rules and
orders relating to the license granted and to the testing, production,
transportation, export, packaging, labeling, sale or use of Products. The
Parties shall use their best efforts to obtain written assurances regarding
export and re-export of technical data (including Products made by use of
technical data) as may be required by the Office of Export Administration
Regulations. Notwithstanding any other provision of this Agreement, each Party
(and each Affiliate and agent of the Party) may disclose the tax treatment and
tax structure of the transaction and all materials of any kind (including, but
not limited to, opinions and other tax analyses) that are provided to the Party
relating to such tax treatment and tax structure as contemplated by section
1.6011-4(b)(3)(iii) of the Code of Federal Regulations.

 

55



--------------------------------------------------------------------------------

12.7 Dispute Resolution. Any disputes, other than disputes regarding the
construction, validity or enforcement of patents (which disputes shall be
resolved by Section 12.5), arising between the Parties relating to, arising out
of or in any way connected with this Agreement or any term or condition hereof,
or the performance by either Party of its obligations hereunder, whether before
or after termination of this Agreement, shall be resolved as follows:

12.7.1. Senior Management. If the dispute cannot be resolved by the Primary
Contact Persons in accordance with Section 3.4 hereof, the Primary Contact
Persons shall promptly notify the chief executive officer of each Party (or
their designee), who shall meet in person at a mutually acceptable time and
location or by means of telephone or video conference within sixty (60) days of
such notice and attempt to negotiate a settlement.

12.7.2. Arbitration. If the chief executive officers are not able to resolve the
dispute within thirty (30) days of their first meeting or within such extended
period as they agree upon, either Party may submit the matter to binding
arbitration in accordance with this Section 12.7.2. Except as specified below,
the arbitration shall be conducted in accordance with the rules of, and under
the auspices of, the American Arbitration Association (the “AAA”). The
arbitration will be conducted by a single arbitrator with relevant technical
expertise who is jointly selected by the Parties or, if the Parties cannot
mutually agree, is selected by the AAA administrator and is not employed by and
does not have a material financial relationship with, a Party or any of its
Affiliates. If Alimera is the claimant, the location of the arbitration shall be
in Boston, Massachusetts and if CDS is the claimant, the location of the
arbitration shall be in Atlanta, Georgia. This Agreement shall remain in effect
pending completion of the proceedings brought under this Section 12.7.2. Within
ten (10) Business Days after the arbitrator is selected, each Party shall submit
to the arbitrator that Party’s proposed resolution of the dispute and
justification therefor. All arbitration proceedings must be completed within 30
days after the arbitration is convened. The Parties hereby agree that the
arbitrator has authority to issue rulings and orders regarding all procedural
and evidentiary matters that the arbitrator deems reasonable and necessary with
or without petition therefor by the Parties as well as the final ruling and
judgment. Rulings shall be issued by written order summarizing the arbitration
proceedings. Any judgment or award by the arbitrator in any dispute shall have
the same force and effect as the final judgment of a court of competent
jurisdiction. Nothing in this arbitration clause shall prevent either Party from
seeking a pre-award attachment of assets or preliminary relief to enforce its
rights in intellectual property or confidentiality obligations under this
Agreement, or to enjoin any event that might cause irreparable injury, in a
court of competent jurisdiction prior to an award on the merits by the
arbitrator.

12.8 Intentionally omitted.

12.9 Entire Agreement. This Agreement, together with the Exhibits hereto,
contains the entire understanding of the Parties with respect to the subject
matter hereof. All express or implied agreements and understandings, either oral
or written, heretofore made are expressly merged in and made a part of this
Agreement. In the event of any conflict or inconsistency between any provision
of any Exhibits hereto and any provision of this Agreement, the provisions of
this Agreement shall prevail. This Agreement may be

 

56



--------------------------------------------------------------------------------

amended, or any term hereof modified, only by a written instrument duly executed
by both Parties hereto. The Confidentiality Agreement between Alimera and CDS
with an effective date of August 17, 2004 remains effective until the Effective
Date of the Original Agreement, whereupon the provisions of such agreement shall
survive to the extent set forth in that agreement.

12.10 Headings. The captions to the several Articles and Sections hereof and
Exhibits hereto are not a part of this Agreement, but are merely guides or
labels to assist in locating and reading the several Articles and Sections
hereof.

12.11 Independent Contractors. It is expressly agreed that CDS and Alimera shall
be independent contractors and that the relationship between the two Parties
shall not constitute a partnership, joint venture or agency. Neither CDS nor
Alimera shall have the authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on the
other, without the prior consent of the other Party to do so.

12.12 Waiver. The waiver by either Party hereto of any right hereunder or the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other Party whether of a similar nature or otherwise.

12.13 Counterparts. This Agreement may be executed by facsimile and/or in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

<signature page to follow>

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amended and Restated
Collaboration Agreement as of the date first set forth above.

 

PSIVIDA, INC.

   ALIMERA SCIENCES, INC. By:  

/s/ Lori Freedman

   By:  

/s/ Richard S. Eiswirth, Jr.

Name:  

Lori Freedman

   Name:  

Richard S. Eiswirth, Jr.

Title:  

VP, Corporate Affairs, General Counsel and Secretary

   Title:  

CFO

Amended and Restated Collaboration Agreement



--------------------------------------------------------------------------------

EXHIBIT 6.2A

NOTE

ALIMERA SCIENCES, INC.

Promissory Note

 

$15,000,000      March 14, 2008

FOR VALUE RECEIVED, the undersigned, ALIMERA SCIENCES, INC., a Delaware
corporation (the “Company”), hereby promises to pay to the order of PSIVIDA INC.
or registered assigns (such original payee or any assignee from time to time,
the “Noteholder”), at the address specified in Section 6.2 hereof, or at such
other place as the Noteholder shall from time to time have designated to the
Company in writing, on the Liquidity Date, if and when it occurs, Fifteen
Million and No/100ths Dollars ($15,000,000.00), and to pay interest thereon as
provided in Section 2 hereof.

1. THE NOTE. This Note (the “Note”) is issued pursuant to and in accordance with
Section 6.2A of the Amended and Restated Collaboration Agreement, dated as of
March 14, 2008, between the Company, on the one hand, and pSivida, Inc., on the
other hand (as amended and in effect from time to time, the “Collaboration
Agreement”). The rights of the Noteholder therein shall be in addition to the
rights of the Noteholder hereunder. Certain terms are used in this Note as
specifically defined herein and these definitions are set forth or referred to
in Section 5 hereof.

2. INTEREST PROVISIONS.

2.1 Interest Rate. This Note shall bear interest (computed on the basis of a
360-day year consisting of twelve 30-day months) from the date hereof, on the
principal amount hereof from time to time unpaid, until repayment of all sums
due hereunder or until such amounts are otherwise no longer payable as provided
in Section 3.3 herein, at the following rates:

(i) From the date hereof until and including March 31, 2010, at a rate equal to
8% per annum; and

(ii) From and after April 1, 2010, at a rate equal to the lesser of 20% per
annum and the highest rate of interest permissible under applicable law (after
taking into account any notifications or filings made under applicable law).

2.2 Interest Payment Dates. Interest shall be payable in cash quarterly in
arrears on the last Business Day of each of December, March, June and September,
commencing on March 31, 2008; provided, however, that upon the third occurrence
of an Interest Payment Default, a Scheduled Payment Default, or any combination
thereof on different days and not simultaneously (the simultaneous occurrence of
an Interest Payment Default and a Scheduled Payment Default on the same day
constituting one such occurrence), interest shall continue to accrue hereunder,
but no further quarterly payments of interest shall be required pursuant to this
Section 2.2.



--------------------------------------------------------------------------------

EXHIBIT 6.2A

NOTE

 

2.3 Maximum Rate. Notwithstanding any provisions of this Note, in no event shall
the amount of interest paid or agreed to be paid by the Company exceed an amount
computed at the highest rate of interest permissible under applicable law.

3. PAYMENT PROVISIONS. The Company covenants that so long as this Note is
outstanding:

3.1 Scheduled Payments. Commencing on April 30, 2010 and on the last Business
Day of each month thereafter until the Maturity Date, the Company shall make a
payment of $500,000 of the principal amount of this Note, together with all
accrued and unpaid interest on the principal amount so paid; provided, however,
that upon the third occurrence of an Interest Payment Default, a Scheduled
Payment Default or any combination thereof on different days and not
simultaneously (the simultaneous occurrence of an Interest Payment Default and a
Scheduled Payment Default on the same day constituting one such occurrence), no
further scheduled payments shall be required pursuant to this Section 3.1.

3.2 Mandatory Prepayment. On the Liquidity Date, the Company will pay the entire
principal amount of this Note then outstanding, together with all accrued and
unpaid interest thereon and any other amounts owed to the Noteholder under this
Note.

3.3 Liquidity Event Failure; Termination of Collaboration Agreement. If no
Liquidity Event shall have occurred on or before the Maturity Date (a “Liquidity
Event Failure”) or if the Collaboration Agreement shall have been terminated
because there shall have occurred three Interest Payment Defaults, Scheduled
Payment Defaults, or any combination thereof, on different days and not
simultaneously (the simultaneous occurrence of an Interest Payment Default and a
Scheduled Payment Default on the same day constituting one such occurrence),
this Note shall immediately and without further action be cancelled, and the
Company shall have no obligation to pay any principal amount of this Note then
outstanding or any accrued and unpaid interest thereon.

3.4 Voluntary Prepayments. The Company may at any time and from time to time
prepay all or part of the principal amount of this Note then outstanding without
penalty or premium.

3.5 Notice of Prepayments. Notice of each voluntary prepayment of this Note
pursuant to Section 3.4 hereof shall be given to the Noteholder in accordance
with Section 6.2 hereof no later than one Business Day prior to the prepayment
date, in each case by delivering to the Noteholder a notice of intention to
prepay specifying the date of prepayment, the aggregate amount of this Note to
be prepaid on such date, and the accrued interest applicable to such prepayment.

3.6 Payment and Interest. Upon each voluntary prepayment of this Note, in whole
or in part, the Company will pay to the Noteholder the amount of this Note to be
prepaid, as set forth in the notice delivered pursuant to Section 3.5 hereof,
together with unpaid interest in respect thereof accrued to and including the
prepayment date.

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT 6.2A

NOTE

 

3.7 Application of Payments. All cash payments made by the Company hereunder
shall be applied: (a) first, to the payment of any costs and expenses for which
the Company is responsible under Section 3.8 hereof; (b) second, to the payment
in full of accrued unpaid interest; and (c) finally, to the reduction of the
unpaid principal balance hereof. Voluntary prepayments will be applied to the
remaining scheduled payments under Section 3.1 hereof in inverse order of
maturity.

3.8 Noteholder Expenses. The Company shall pay to the Noteholder all costs and
expenses (including reasonable counsel fees) incurred by the Noteholder in
connection with any proceedings or enforcement action instituted by or on behalf
of the Noteholder to collect any sums due and owing by the Company under this
Note.

3.9 Notice of Events Constituting or That May Constitute a Liquidity Event. No
later than three Business Days after the occurrence thereof, the Company shall
provide the Noteholder with notice in accordance with Section 6.2 hereof of the
occurrence of a transaction qualifying as a Liquidity Event or the occurrence of
any transaction described in the definition of “Liquidity Event.”

4. DEFAULTS.

4.1 Interest Payment Default. An “Interest Payment Default” shall exist if the
Company fails to make a payment when the same shall become due pursuant to
Section 0 hereof and such failure continues for seven Business Days after the
Noteholder has provided the Company with notice, in accordance with Section 6.2
hereof, of such failure. In the event of an Interest Payment Default the
remedies of the Noteholder shall be as provided in the Collaboration Agreement.

4.2 Scheduled Payment Default. A “Scheduled Payment Default” shall exist if the
Company fails to make a payment when the same shall become due pursuant to
Section 2.2 hereof and such failure continues for seven Business Days after the
Noteholder has provided the Company with notice, in accordance with Section 6.2
hereof, of such failure. In the event of a Scheduled Payment Default the
remedies of the Noteholder shall be as provided in the Collaboration Agreement.

4.3 Event of Default. An “Event of Default” shall exist if any of the following
conditions or events shall occur and be continuing:

4.3.1 The Company shall fail to make any payment pursuant to Section 3.2 hereof
when the same shall become due and (a) in the event that the Company has
provided the Noteholder with notice of such Liquidity Event in accordance with
Section 3.9 hereof, such failure continues for seven Business Days after the
Noteholder has provided the Company with notice, in accordance with Section 6.2
hereof, of such failure and (b) in the event that the Company has not provided
the Noteholder notice of such Liquidity Event in accordance with Section 3.9
hereof, and such failure continues for seven Business Days.

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT 6.2A

NOTE

 

4.3.2 The Company shall: (i) commence a voluntary case concerning itself under
Title 11 of the United States Code entitled “Bankruptcy” as now or hereafter in
effect, or any successor thereto (the “Bankruptcy Code”); (ii) have commenced
against it an involuntary case under said Bankruptcy Code and the petition is
not dismissed within 60 days of the commencement of the case; (iii) have
appointed for it a custodian (as defined in the Bankruptcy Code) to take charge
of all or substantially all of its property; (iv) have filed against it any
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect, which such proceeding remains
undismissed for a period of 60 days, or shall suffer the appointment of any
receiver or custodian or the like for it or a substantial part of its property
which continues undischarged or unstayed for a period of 60 days; (v) make a
general assignment for the benefit of its creditors; or (vi) take any corporate
action for the purpose of effecting any case referred to in the foregoing
clauses (i) or (v); or

4.3.3 The Company shall create or incur or permit to exist any consensual lien
or other security interest of any kind upon any Collaboration Agreement Rights
in favor of (a) any of the Persons set forth on Schedule A and their Affiliates
or (b) any stockholder of the Company including any of such stockholder’s
Affiliates, other than where such lien or other security interest is created in
conjunction with (i) a joint collaboration or development agreement to which the
Company and such stockholder or its Affiliates is a party, and that relates to
the Company’s development of any Product and pursuant to which such stockholder
or its Affiliates is required to make a substantial investment in the Company or
any Product, or (ii) a credit or other lending agreement between the Company and
such stockholder or its Affiliates, provided, that such stockholder’s or such
Affiliates’ principal business is lending.

For the avoidance of doubt, an Interest Payment Default, a Scheduled Payment
Default and a Liquidity Event Failure shall not constitute an Event of Default.

4.4 Acceleration. Upon the occurrence and during the continuance of any Event of
Default, and in addition to the rights provided to the Noteholder in the
Collaboration Agreement, the Noteholder may proceed to protect and enforce its
rights by suit in equity, action at law and/or other appropriate proceeding,
and/or may by notice to the Company declare all or any part of the unpaid
principal amount of this Note then outstanding to be forthwith due and payable
(each, an “Acceleration”) and thereupon such unpaid principal amount or part
thereof, together with interest accrued thereon and all other sums, if any,
payable under this Note, shall become so due and payable without presentation,
presentment, protest or further demand or notice of any kind, all of which are
hereby expressly waived, and such holder or holders may proceed to enforce
payment of such amount or part thereof in such manner as it or they may elect.

4.5 Annulment of Defaults. None of an Event of Default, an Interest Payment
Default or a Scheduled Payment Default shall be deemed to be in existence for
any purpose of this Agreement if the Noteholder shall have waived such event in
writing or stated in writing that the same has been cured to the Noteholder’s
reasonable satisfaction. No waiver or statement of satisfactory cure pursuant to
this Section 4.5 shall extend to or affect any subsequent or other Event of
Default, Interest Payment Default or Scheduled Payment Default not specifically
identified in such waiver or statement of satisfactory cure or impair any of the
rights of any holder of this Note upon the occurrence thereof.

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT 6.2A

NOTE

 

5. DEFINED TERMS.

5.1 Cross Reference Table. The following terms defined elsewhere in this Note in
the Sections set forth below shall have the respective meanings therein defined

 

Term

  

Definition

“Acceleration”    Section 4.4 “Bankruptcy Code”    Section 4.3.2 “Collaboration
Agreement”    Section 1 “Company”    Preamble “Event of Default”    Section 4.3
“Interest Payment Default”    Section 4.1 “Liquidity Event Failure”    Section
3.3 “Note”    Section 1 “Noteholder”    Preamble “Scheduled Payment Default”   
Section 4.2

5.2 Other Defined Terms. As used in this Note, the following terms will have the
following meanings:

“Business Day” shall mean each day of the week excluding Saturday, Sunday, U.S.
federal holidays and U.S. bank holidays.

“Collaboration Agreement Rights” means any of the Company’s rights under the
Collaboration Agreement, including rights to any Product (as defined in the
Collaboration Agreement) or to any CDS Technology (as defined in the
Collaboration Agreement), as well as any revenues or royalties related to any
Product (as defined in the Collaboration Agreement) or to any CDS Technology (as
defined in the Collaboration Agreement), whether now owned or hereafter
acquired.

“Liquidity Date” means the date three Business Days following the date on which
a Liquidity Event shall have occurred, provided such date shall be on or before
the Maturity Date.

“Liquidity Event” means the consummation of (i) any of the following events for
which the proceeds are not less than $75,000,000 or (ii) any of the following
events, related or unrelated, which when combined with any one or more of the
following events that have been consummated have proceeds from all such events
that aggregate not less than $75,000,000:

(a) a public offering of the common stock of the Company, any of its
Subsidiaries or any of their respective successors, registered under the
Securities Act of 1933, as amended, by any of the Company, any of its
Subsidiaries or any of their respective successors and/or any of their
respective security holders (for which event proceeds shall mean the aggregate
gross proceeds to the Company, any of its Subsidiaries, and/or any of their
respective successors and/or security holders);

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT 6.2A

NOTE

 

(b) (i) any event or series of events, whether related or unrelated, prior to
the Company’s initial public offering, as a result of which the Persons set
forth on Schedule A hereto, who are the beneficial owners of the securities of
the Company on the date hereof no longer (x) have the direct or indirect power
to elect a majority of the board of directors of the Company or any of its
successors, or (y) are beneficial owner(s) of at least fifty percent (50%) of
the outstanding securities of the Company or any surviving entity or any of its
successors and (ii) after the Company’s initial public offering, any event or
series of related events as a result of which the beneficial owners of the
securities of the Company immediately prior thereto (x) no longer have the
direct or indirect power to elect a majority of the board of directors of the
Company or any of its successors, or (y) no longer are beneficial owner(s) of at
least fifty percent (50%) of the outstanding securities of the Company or any
surviving entity or any of its successors, or (z) transfer securities of the
Company representing 50% or more of the combined voting power of the then
outstanding securities of the Company (other than in connection with the
Company’s initial public offering or a distribution by a limited partnership to
the limited partners in accordance with the terms of the partnership agreement)
(for each of such event, proceeds shall mean the aggregate net proceeds to the
Company and/or any of its successors and/or its security holders);

(c) any event or transaction involving the Company, any of its Subsidiaries,
and/or any of their respective successors (other than the issuance by the
Company of shares of its Series C Preferred Stock pursuant to that certain
Series C Preferred Stock Purchase Agreement, dated on or about the date hereof),
involving the sale, issuance, conversion, exchange, exercise, transfer or other
event with respect to the capital stock of the Company, any of its Subsidiaries,
and/or any of their respective successors, or securities exercisable for,
convertible into or otherwise representing the right to acquire such capital
stock (including, without limitation, resulting from a merger, consolidation,
exchange, tender offer, corporate combination, reorganization, restructuring,
recapitalization, stock or other security issuance, securities conversion,
exercise or similar transaction, but excluding, however, issuances of options to
employees of the Company in the ordinary course of business) (for which event or
transaction proceeds shall mean the gross proceeds to the Company, any of its
Subsidiaries, and/or any of their respective successors other than events
included pursuant to (1)(a) above, for which proceeds shall be as defined
therein); or

(d) any sublicense of rights under the Collaboration Agreement (for which
sublicense proceeds shall mean the share of royalty and/or non-royalty
consideration received by the Company, any of its Subsidiaries, and/or any of
their respective successors or security holders, as applicable, after deduction
of amounts paid by the Company to pSivida, Inc. and/or its successors and
assigns and other amounts paid by the Company and permitted to be deducted
pursuant to Section 6.6 of the Collaboration Agreement, in each case with
respect to such sublicense); or

 

- 6 -



--------------------------------------------------------------------------------

EXHIBIT 6.2A

NOTE

 

(e) any sale, transfer or other disposition of all or substantially all of the
assets of the Company (for each of such event, proceeds shall mean the aggregate
net proceeds to the Company, its Subsidiaries and/or any of their respective
successors and/or its security holders).

For purposes of this definition, any noncash proceeds shall be valued at fair
market value as determined by mutual agreement of the Company and the Noteholder
acting in good faith. In the event that the Company and the Noteholder fail to
reach such mutual agreement, the matter shall be resolved by arbitration in
accordance with Section 12.7.2 of the Collaboration Agreement.

“Maturity Date” means September 30, 2012.

“Person” means any individual or corporation, partnership, association, limited
liability company, joint venture, trust, governmental authority or other entity
of any kind.

“Product” shall have the meaning given such term in the Collaboration Agreement.

“Subsidiary” means any Person of which the Company (or other specified Person)
shall at the time, directly or indirectly through one or more of its
Subsidiaries, (a) own more than 50% of the outstanding capital stock (or other
shares of beneficial interest) entitled to vote generally, (b) hold more than
50% of the partnership, joint venture or similar interests or (c) be a general
partner or joint venturer.

6. MISCELLANEOUS.

6.1 Assignment. This Note shall be binding upon the Company and its successors
and assigns and shall inure to the benefit of the Noteholder and its successors
and assigns. Neither the Company’s rights or obligations hereunder nor any
interest therein may be assigned or delegated by the Company without the prior
written consent of the Noteholder. The Noteholder shall have the right at any
time to sell, assign or transfer, in whole or in part, this Note.

6.2 Notices. Any notice or other communication to the Company or the Noteholder
in connection with this Note must be in writing and must be delivered: (a) by
hand (in which case it will be effective upon delivery), (b) by facsimile (in
which case it will be effective upon receipt of confirmation of good
transmission), or (c) by overnight delivery by a nationally recognized courier
service (in which case it will be effective on the Business Day after being
deposited with such courier service), and in each case, to the address (or
facsimile number) listed below:

If to the Company, to it at:

Alimera Sciences, Inc.

6120 Windward Parkway, Suite 290

Alpharetta, GA 30005

Attn: Chief Executive Officer

Telephone: 678-990-5740

Fax: 678-990-5744

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT 6.2A

NOTE

 

With a copy to:

Gunderson Dettmer Stough

Villeneuve Franklin & Hachigian, LLP

610 Lincoln Street

Waltham, MA 02451

Attn: Jay Hachigian, Esq.

Telephone: 781-795-3550

Fax: 781-622-1622

If to the Noteholder, to it at :

pSivida, Inc.

400 Pleasant Street

Watertown, MA 02472

Attn: Chief Financial Officer

Telephone: 617-926-5000

Fax: 617-926-5050

With a copy to:

Ropes & Gray LLP

One International Place

Boston, MA 02110

Attn: Mary Weber, Esq.

Telephone: 617-951-7000

Fax: 617-951-7050

6.3 Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, THE COMPANY (BY ITS EXECUTION HEREOF) AND THE NOTEHOLDER (BY
ITS ACCEPTANCE OF THIS NOTE) WAIVES AND COVENANTS THAT IT WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY
FORUM IN RESPECT OF ANY ISSUE OR ACTION ARISING OUT OF OR BASED UPON OR RELATING
TO THIS NOTE OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING.

6.4 Governing Law. This Note shall be deemed to be a contract made under the
laws of the Commonwealth of Massachusetts and for all purposes shall be governed
by, construed under, and enforced in accordance with the laws (other than the
conflict of laws rules) of the Commonwealth of Massachusetts.

 

- 8 -



--------------------------------------------------------------------------------

EXHIBIT 6.2A

NOTE

 

Promissory Note

$15,000,000

The undersigned has caused this Note to be executed under seal by a duly
authorized officer as of the date first written above.

 

ALIMERA SCIENCES, INC. By  

 

Name:   Title:  

 

- 2 -